Exhibit 10.1

 

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

BANK OF AMERICA, N.A.

One Bryant Park

New York, NY 10036

 

CREDIT SUISSE SECURITIES (USA) LLC

CREDIT SUISSE AG

Eleven Madison Avenue

New York, NY 10010

 

UBS SECURITIES LLC

UBS AG, STAMFORD BRANCH

677 Washington Boulevard

Stamford, Connecticut  06901

 

CONFIDENTIAL

 

January 30, 2013

 

Scientific Games Corporation

Scientific Games International, Inc.

750 Lexington Avenue

New York, NY 10022

 

Attention: Jeffrey S. Lipkin, Senior Vice President and Chief Financial Officer

 

Project Wisconsin
Commitment Letter

 

Ladies and Gentlemen:

 

You have advised Bank of America, N.A. (“Bank of America”), Merrill Lynch,
Pierce, Fenner & Smith Incorporated (or any of its designated affiliates,
“Merrill Lynch”), Credit Suisse AG (acting through such of its affiliates or
branches as it deems appropriate, “CS”), Credit Suisse Securities (USA) LLC (“CS
Securities” and, together with CS and their respective affiliates, “Credit
Suisse”), UBS AG, Stamford Branch (“UBS”) and UBS Securities LLC (“UBSS” and
together with Bank of America, Merrill Lynch, CS, CS Securities and UBS, “we”,
“us” or the “Commitment Parties”) that Scientific Games Corporation
(“Holdings”), a Delaware corporation, intends to acquire (the “Acquisition”) a
company identified to us by you as “Wisconsin” (the “Company”).  The Acquisition
will be effected through the merger of a direct or indirect wholly owned U.S.
subsidiary of Holdings or Scientific Games International, Inc. (the “Borrower”
and, together with Holdings, “you”) with and into the Company, with the Company
being the surviving corporation of the merger.  You have further advised us
that, in connection with the foregoing, you intend to consummate the other
Transactions described in the Transaction Description attached hereto as
Exhibit A (the “Transaction Description”).  Capitalized terms used but not
defined herein shall have the meanings assigned to them in the Transaction
Description or the Summary of Principal Terms and Conditions attached hereto as
Exhibit B (the “Term Sheet”; this commitment letter, the Transaction
Description, the Term Sheet and the Summary of Additional Conditions attached
hereto as Exhibit C, collectively, the “Commitment Letter”).

 

1

--------------------------------------------------------------------------------


 

1.                                      Commitments.

 

In connection with the Transactions, each of Bank of America, CS and UBS
(together with any other initial lender that becomes a party hereto pursuant to
the first proviso in Section 2 hereof, an “Initial Lender” and, collectively,
the “Initial Lenders”) is pleased to advise you of its several commitment to
provide 42.86%, 35.71% and 21.43%, respectively,  of the entire aggregate
principal amount of each of the Bank Facilities, in each case subject only to
the satisfaction of the conditions referenced in Section 6 hereof.

 

2.                                      Titles and Roles.

 

It is agreed that (i) Merrill Lynch, CS Securities and UBSS will act as joint
lead arrangers for each of the Bank Facilities (the “Lead Arrangers”),
(ii) Merrill Lynch, CS Securities and UBSS will act as joint bookrunners (with
Merrill Lynch and CS Securities acting as joint physical bookrunners, it being
understood that Merrill Lynch shall have sole responsibility with respect to the
matters customarily handled by a physical bookrunner, including taking orders
from investors, building the investor book and investor allocations) for each of
the Bank Facilities (together with any other joint bookrunners appointed
pursuant to this paragraph, each a “Joint Bookrunner” and, collectively with the
Lead Arrangers, the “Joint Bookrunners”), and (iii) Bank of America will act as
sole administrative agent and sole collateral agent for the Bank Facilities (in
such capacity, the “Administrative Agent”).  It is further agreed that Merrill
Lynch shall have “left side” designation and shall appear on the top left of any
Information Materials (as defined below) and all other offering or marketing
materials in respect of the Bank Facilities, and that Credit Suisse and UBSS
shall appear to the immediate right of Merrill Lynch, in that order.  You agree
that no other agents, co-agents, arrangers or bookrunners will be appointed, no
other titles will be awarded and no compensation (other than compensation
expressly contemplated by this Commitment Letter and the Fee Letter referred to
below) will be paid to any Lender (as defined below) in order to obtain its
commitment to participate in the Bank Facilities unless you and we shall so
agree; provided that prior to the date that is 20 days after the date hereof,
you may appoint one or more additional joint bookrunners (but not additional
physical bookrunners) for the Bank Facilities and award such joint bookrunners
additional agent or co-agent titles in a manner and with economics determined by
you in consultation with the Joint Bookrunners (it being understood that, to the
extent you appoint additional agents, co-agents or bookrunners or confer other
titles in respect of any Bank Facility, such financial institution or affiliates
thereof shall commit to providing a percentage of the aggregate principal amount
of the Bank Facilities at least commensurate with the economics and fees awarded
to such financial institution and its affiliates and the commitments of the
Initial Lenders in respect of the Bank Facilities will be reduced by the amount
of the commitments of such appointed entities (or their relevant affiliates),
with such reduction allocated to reduce the commitments of the Initial Lenders
at such time on a pro rata basis according to the respective amounts of their
commitments, upon the execution by such financial institution (and any relevant
affiliate) of customary joinder documentation and, thereafter, each such
financial institution (and any relevant affiliate) shall constitute a
“Commitment Party” and “Joint Bookrunner” hereunder and it or its relevant
affiliate providing such commitment shall constitute an “Initial Lender”
hereunder); provided further that in no event shall the Initial Lenders party
hereto on the date hereof receive, in the aggregate, less than 70.0% of the
economics.

 

2

--------------------------------------------------------------------------------


 

3.                                      Syndication.

 

The Joint Bookrunners reserve the right, prior to or after the Closing Date (as
defined below), to syndicate all or a portion of the Initial Lenders’ respective
commitments hereunder to a group of banks, financial institutions and other
institutional lenders and investors (together with the Initial Lenders, the
“Lenders”) identified by the Joint Bookrunners in consultation with you and,
with respect to the Revolving Facility (as defined on Exhibit B),  reasonably
acceptable to you (such consent not to be unreasonably withheld or delayed);
provided that (a) we agree not to syndicate our commitments to (i) competitors
of the Borrower, the Company and their respective subsidiaries that have been
specified to us by you in writing on or prior to the date hereof, (ii) certain
banks, financial institutions, other institutional lenders and other entities
that have been specified to us by you in writing on or prior to the date hereof
and (iii) to the extent required under applicable gaming laws, a person who is
not registered or licensed with, approved, qualified or found suitable by a
gaming authority, or has been disapproved, denied a license, qualification or
approval or found unsuitable by a gaming authority (whichever may be required
under applicable gaming laws) (clauses (i), (ii) and (iii) above collectively,
the “Disqualified Lenders”) and that no Disqualified Lenders may become Lenders
and (b) notwithstanding the Joint Bookrunners’ right to syndicate the Bank
Facilities and receive commitments with respect thereto, (i) no Initial Lender
shall be relieved, released or novated from its obligations hereunder (including
its obligation, subject to the conditions referred to in Section 6 below, to
fund the Bank Facilities on the date of the consummation of the Acquisition (the
date of such funding, the “Closing Date”)) in connection with any syndication,
assignment or participation of the Bank Facilities, including its commitments in
respect thereof, until after the initial funding under the Bank Facilities on
the Closing Date has occurred, (ii) no assignment or novation shall become
effective (as between you and the Initial Lenders) with respect to all or any
portion of any Initial Lender’s commitments in respect of the Bank Facilities
until the initial funding of the Bank Facilities on the Closing Date has
occurred and (iii) unless you otherwise agree in writing, each Initial Lender
shall retain exclusive control over all rights and obligations with respect to
its commitments in respect of the Bank Facilities, including all rights with
respect to consents, modifications, supplements, waivers and amendments, until
the initial funding under the Bank Facilities on the Closing Date has occurred;
provided that the preceding clauses (i) through (iii) shall not apply to any
reduction of commitments in connection with the appointment of any additional
bookrunner pursuant to Section 2 above.

 

Without limiting your obligations to assist with syndication efforts as set
forth herein, it is understood that the Initial Lenders’ commitments hereunder
are not conditioned upon the syndication of, or receipt of commitments in
respect of, the Bank Facilities and in no event shall the commencement or
successful completion of syndication of the Bank Facilities constitute a
condition to the availability of the Bank Facilities on the Closing Date.  The
Joint Bookrunners may commence syndication efforts promptly upon the execution
of this Commitment Letter and as part of their syndication efforts it is their
intent to have Lenders commit to the Bank Facilities prior to the Closing Date
(subject to the limitations set forth in the preceding paragraph).  Until the
earlier of (i) the date upon which a Successful Syndication (as defined in the
Fee Letter referred to below) is achieved and (ii) the 60th day following the
Closing Date (the “Syndication Date”), you agree to assist (and to use
commercially reasonable efforts to cause the Company to assist) the Joint
Bookrunners in completing a syndication that is reasonably satisfactory to us
and

 

3

--------------------------------------------------------------------------------


 

you.  Such assistance shall include (a) your using commercially reasonable
efforts to ensure that any syndication efforts benefit from your existing
lending and investment banking relationships, (b) your providing direct contact
between appropriate members of senior management, certain representatives and
certain non-legal advisors of you, on the one hand, and the proposed Lenders, on
the other hand (and your using commercially reasonable efforts to facilitate
such contact between appropriate members of senior management of the Company, on
the one hand, and the proposed Lenders, on the other hand), in all such cases at
times mutually agreed upon, (c) your assistance (including the use of
commercially reasonable efforts to cause the Company to assist) in the
preparation of the Information Materials and other customary offering and
marketing materials to be used in connection with the syndication, (d) using
your commercially reasonable efforts to procure prior to or concurrent with the
launch of the syndication, at your expense, ratings (but not specific ratings)
for the Bank Facilities from each of Standard & Poor’s Ratings Services (“S&P”)
and Moody’s Investors Service, Inc. (“Moody’s”), and a public corporate credit
rating and a public corporate family rating (but not specific ratings in either
case) in respect of the Borrower after giving effect to the Transactions from
each of S&P and Moody’s, respectively, (e) the hosting, with the Joint
Bookrunners, of a reasonable number of meetings of prospective Lenders at times
and locations to be mutually agreed upon (and your using commercially reasonable
efforts to cause appropriate  officers of the Company to be available for such
meetings) and (f) prior to the Syndication Date, there being no competing
issues, offerings or placements of debt securities or commercial bank or other
credit facilities by or on behalf of you or any of your subsidiaries (and your
using commercially reasonable efforts to ensure there are no competing issues,
offerings or placements of debt securities or commercial bank or other credit
facilities by or on behalf of the Company and its subsidiaries) being offered,
placed or arranged (other than (i) the Bank Facilities, (ii) replacements,
extensions and renewals of existing indebtedness that matures prior to the
Syndication Date or (iii) any other indebtedness of the Company and its
subsidiaries permitted to be incurred pursuant to the Merger Agreement) without
the consent of the Joint Bookrunners, if such issuance, offering, placement or
arrangement would reasonably be expected to materially impair the primary
syndication of the Bank Facilities (it being understood that the Borrower’s and
the Company’s and their respective subsidiaries’ ordinary course short term
working capital facilities and ordinary course capital lease, purchase money and
equipment financings will not materially impair the syndication of the Bank
Facilities).  Notwithstanding anything to the contrary contained in this
Commitment Letter or the Fee Letter or any other letter agreement or undertaking
concerning the financing of the Transactions to the contrary, the obtaining of
the ratings referenced above shall not constitute a condition to the commitments
hereunder or the funding of the Bank Facilities on the Closing Date.  In
furtherance of the foregoing (and not, for the avoidance of doubt, in limitation
of your general obligations pursuant to the foregoing), you agree and
acknowledge that the Joint Bookrunners may determine to launch the syndication
and conduct the meetings of prospective Lenders referred to above on or after
September 3, 2013, and in such event you hereby agree to provide all information
and assistance contemplated by this paragraph, and to use commercially
reasonable efforts to procure the ratings referred to above, at such times in
advance of such launch of syndication as will allow the Joint Bookrunners to
launch syndication at such time.

 

The Joint Bookrunners, in their capacities as such, will manage, in consultation
with you, all aspects of any syndication of the Bank Facilities, including
decisions as to the selection of institutions to be approached and when they
will be approached, when their commitments will be

 

4

--------------------------------------------------------------------------------


 

accepted, which institutions will participate (subject to your consent rights
set forth in the second preceding paragraph with respect to the Revolving
Facility and excluding Disqualified Lenders), the allocation of the commitments
among the Lenders and the amount and distribution of fees among the Lenders.  To
assist the Joint Bookrunners in their syndication efforts, you agree to promptly
prepare and provide (and to use commercially reasonable efforts to cause the
Company to provide) to us all customary and reasonably available information
with respect to you, the Company and each of your and its respective
subsidiaries and the Transactions, including customary financial information and
projections prepared by the Borrower or the Company and reasonably available to
you (including financial estimates, forecasts and other forward-looking
information, the “Projections”), as the Joint Bookrunners may reasonably request
in connection with the structuring, arrangement and syndication of the Bank
Facilities.  For the avoidance of doubt, you will not be required to provide any
information to the extent that the provision thereof would violate any law,
rule or regulation, or any obligation of confidentiality binding upon, or waive
any privilege that may be asserted by, you, the Company or any of your
respective affiliates; provided that in the event that you do not provide
information in reliance on this sentence, you shall provide notice to the Joint
Bookrunners that such information is being withheld.  Notwithstanding anything
herein to the contrary, the only financial statements that shall be required to
be provided to the Commitment Parties in connection with the syndication of the
Bank Facilities shall be those required to be delivered pursuant to Exhibit C
hereto.

 

You hereby acknowledge that (a) the Joint Bookrunners will make available
Information (as defined below), Projections and other customary offering and
marketing materials and presentations, including confidential information
memoranda to be used in connection with the syndication of the Bank Facilities
(the “Information Memorandum”) (such Information, Projections, other customary
offering and marketing materials and the Information Memorandum, collectively,
with the Term Sheet, the “Information Materials”) on a confidential basis to the
proposed syndicate of Lenders by posting the Information Materials on
Intralinks, Debt X, SyndTrak Online or by similar electronic means and
(b) certain of the Lenders may be “public side” Lenders (i.e., Lenders who may
be engaged in investment and other market-related activities with respect to you
or the Company or your or the Company’s respective securities that do not wish
to receive material information with respect to you, the Company or your or its
securities that is not publicly available) (“MNPI”) (any such Lenders each, a
“Public Sider” and each Lender that is not a Public Sider, a “Private Sider”).

 

At the reasonable request of the Joint Bookrunners, you agree to assist (and to
use commercially reasonable efforts to cause the Company to assist) us in
preparing an additional version of the Information Materials to be used in
connection with the syndication of the Bank Facilities that does not include
MNPI (all such information and documentation being “Public Information”) to be
used by Public Siders.  It is understood that in connection with your assistance
described above, the Borrower shall provide us with customary authorization
letters for inclusion in any Information Materials that authorize the
distribution thereof to prospective Lenders (which letters shall in each case
include a customary “10b-5” representation), represent that the additional
version of the Information Materials does not include any information that would
be MNPI and exculpate you, the Company and us with respect to any liability
related to the unauthorized use or misuse of the contents of the Information
Materials or related offering and marketing materials by the recipients
thereof.  Before distribution of any Information

 

5

--------------------------------------------------------------------------------


 

Materials, you agree to use commercially reasonable efforts to identify that
portion of the Information Materials that may be distributed to the Public
Siders as containing solely “Public Information,” which, at a minimum, shall
mean that the word “PUBLIC” shall appear prominently on the first page thereof. 
By marking Information Materials as “PUBLIC,” you shall be deemed to have
authorized the Commitment Parties and the proposed Lenders to treat such
Information Materials as not containing any MNPI (it being understood that you
shall not be under any obligation to mark any particular Information Materials
“PUBLIC”).  You agree that, unless expressly identified as “Public Information,”
each document to be disseminated by the Joint Bookrunners (or any other agent)
to any Lender in connection with the Bank Facilities will be deemed to contain
MNPI and we will not make any such materials available to Public Siders.

 

You acknowledge and agree that, subject to the confidentiality provisions of
this Commitment Letter, the following documents may be distributed to both
Private Siders and Public Siders, unless you advise the Joint Bookrunners in
writing (including by email) within a reasonable time prior (provided that such
materials have been provided to you and your counsel for review a reasonable
period of time prior thereto) to their intended distribution that such materials
should only be distributed to Private Siders:  (a) administrative materials
prepared by the Joint Bookrunners for prospective Lenders (such as a lender
meeting invitation, bank allocation, if any, and funding and closing memoranda),
(b) term sheets and notification of changes in the Bank Facilities’ terms and
conditions, and (c) drafts and final versions of the Bank Facilities
Documentation (as defined in Exhibit B).  If you advise us in writing (including
by email) that any of the foregoing should be distributed only to Private
Siders, then Public Siders will not receive such materials without your
consent.  You will be solely responsible for the contents of the Information
Memorandum and each of the Commitment Parties shall be entitled to use and rely
upon the information contained therein without responsibility for independent
verification thereof.

 

4.                                      Information.

 

You hereby represent and warrant that, (a) to the best of your knowledge as to
the Company and its subsidiaries and businesses, all written factual information
and written data (other than the Projections and other than information of a
general economic or industry specific nature, the “Information”), that has been
or will be made available to any Commitment Party by you or by any of your
representatives on your behalf in connection with the transactions contemplated
hereby, when taken as a whole after giving effect to all supplements and updates
provided thereto, is or will be, when furnished, correct in all material
respects and does not or will not, when furnished, contain any untrue statement
of a material fact or omit to state a material fact necessary in order to make
the statements contained therein not materially misleading in light of the
circumstances under which such statements are made  and (b) the Projections that
have been or will be made available to any Commitment Party by you or by any of
your representatives on your behalf in connection with the transactions
contemplated hereby have been, or will be, prepared in good faith based upon
assumptions that are believed by you to be reasonable at the time prepared and
at the time the related Projections are so furnished; it being understood that
the Projections are as to future events and are not to be viewed as facts, the
Projections are subject to significant uncertainties and contingencies, many of
which are beyond

 

6

--------------------------------------------------------------------------------


 

your control, that no assurance can be given that any particular Projections
will be realized and that actual results during the period or periods covered by
any such Projections may differ significantly from the projected results and
such differences may be material.  You agree that, if at any time prior to the
later of the Closing Date and the Syndication Date, you become aware that any of
the representations and warranties in the preceding sentence would be incorrect
in any material respect if the Information and the Projections were being
furnished, and such representations were being made, at such time, then you will
(with respect to the Company and its subsidiaries, will use commercially
reasonable efforts to) promptly supplement the Information and the Projections
such that (with respect to the Information relating to the Company and its
subsidiaries, to the best of your knowledge) such representations and warranties
are correct in all material respects under those circumstances.  In arranging
and syndicating the Bank Facilities, each of the Commitment Parties (i) will be
entitled to use and rely primarily on the Information and the Projections
without responsibility for independent verification thereof and (ii) does not
assume responsibility for the accuracy or completeness of the Information or the
Projections.

 

5.                                      Fees.

 

As consideration for the commitments of the Initial Lenders hereunder and for
the agreement of the Joint Bookrunners to perform the services described herein,
you agree to pay (or cause to be paid) the fees set forth in the Term Sheet and
in the Fee Letter dated the date hereof and delivered herewith with respect to
the Bank Facilities (the “Fee Letter”), if and to the extent payable.  Once
paid, such fees shall not be refundable under any circumstances.

 

6.                                      Conditions.

 

The commitments of the Initial Lenders hereunder to fund the Bank Facilities on
the Closing Date and the agreements of the Joint Bookrunners to perform the
services described herein are subject solely to (a) the conditions set forth in
the section entitled “Conditions to All Borrowings” in Exhibit B hereto and
(b) the conditions set forth in Exhibit C hereto and, upon satisfaction (or
waiver by all Commitment Parties) of such conditions and the condition in the
next succeeding paragraph, the initial funding of the Bank Facilities shall
occur.

 

In addition, the commitments of the Initial Lenders hereunder are subject to the
execution and delivery of (a) the Bank Facilities Documentation (to be initially
prepared by counsel to the Borrower), based on the credit agreement specified in
the Fee Letter (and in no event more restrictive to the Borrower than the terms
and conditions of the Existing Borrower Credit Agreement or the Existing Company
Credit Agreement (each as defined in Exhibit A), with (i) modifications as are
necessary to reflect the other terms set forth in this Commitment Letter and the
Fee Letter and to give due regard to the Borrower Model (as defined in
Exhibit B), the operational and strategic requirements of Holdings and its
subsidiaries (including as to the operational and strategic requirements of the
Company and its subsidiaries) in light of their industries, businesses,
geographic locations, business practices, financial accounting, proposed
business plan and the disclosure schedules to the Merger Agreement, in each case
after giving pro forma effect to the Transactions, (ii) modifications to reflect
changes in law or accounting standards since the date of such precedent and
(iii) modifications to reflect administrative and

 

7

--------------------------------------------------------------------------------


 

operational requirements reasonably requested by the Administrative Agent (the
provisions of such facilities being referred to collectively as “Specified
Precedent”), and (b) customary legal opinions, customary evidence of
authorization and a solvency certificate of Holdings’ chief financial officer in
substantially the form of Annex I to Exhibit C hereto.

 

Notwithstanding anything in this Commitment Letter (including each of the
exhibits attached hereto), the Fee Letter, the Bank Facilities Documentation or
any other letter agreement or other undertaking concerning the financing of the
Transactions to the contrary, (i) the only representations the accuracy of which
shall be a condition to the availability of the Bank Facilities on the Closing
Date shall be (A) such of the representations in the Merger Agreement as are
material to the interests of the Lenders, but only to the extent that you (or
your affiliate) have the right to terminate your (or its) obligations under the
Merger Agreement or to decline to consummate the Acquisition as a result of a
breach of such representations in the Merger Agreement (to such extent, the
“Specified Merger Agreement Representations”) and (B) the Specified
Representations (as defined below) in the Bank Facilities Documentation and
(ii) the terms of the Bank Facilities Documentation shall be in a form such that
they do not impair the availability of the Bank Facilities on the Closing Date
if the conditions set forth in this Section 6, in the section entitled
“Conditions to All Borrowings” in Exhibit B hereto, and in Exhibit C hereto are
satisfied (it being understood that, to the extent any security interest in any
Collateral is not or cannot be provided and/or perfected on the Closing Date
(other than the pledge and perfection of the security interests in equity
securities of the Borrower and its material, wholly owned domestic subsidiaries
(to the extent required under the terms of Exhibit B hereto) and assets with
respect to which a lien may be perfected by the filing of a financing statement
under the Uniform Commercial Code; provided that stock certificates of the
Company’s subsidiaries will only be required to be delivered on the Closing Date
to the extent received from the Company) after your use of commercially
reasonable efforts to do so or without undue burden or expense, then the
provision and/or perfection of a security interest in such Collateral shall not
constitute a condition precedent to the availability of the Bank Facilities on
the Closing Date, but instead shall be required to be delivered after the
Closing Date pursuant to arrangements and timing to be mutually agreed by the
Administrative Agent and the Borrower acting reasonably).  Those matters that
are not covered by or made clear under the provisions of this Commitment Letter,
the Term Sheet or the Fee Letter are subject to the approval and agreement of
the Joint Bookrunners and you; provided that such approvals and agreements shall
be in a manner that is consistent with the Term Sheet and customary and
appropriate for transactions of this type consistent with the “Documentation &
Defined Terms” paragraphs in Exhibit B hereto, and shall be subject to the
Conditionality Provision.  For purposes hereof, “Specified Representations”
means the representations and warranties of the Borrower and Holdings and the
other Guarantors (as defined in Exhibit B) set forth in the Bank Facilities
Documentation relating to corporate or other organizational existence, power and
authority, due authorization, execution and delivery, and enforceability and no
violation of, or conflict with organizational documents of the Borrower and the
Guarantors in each case, related to the entering into and performance of the
Bank Facilities Documentation, solvency as of the Closing Date (after giving
effect to the Transactions) of Holdings and its subsidiaries on a consolidated
basis (with solvency to be defined in a manner consistent with the solvency
certificate to be delivered in the form set forth in Annex I attached to
Exhibit C hereto), Federal Reserve margin regulations, the Investment Company
Act, OFAC, FCPA and PATRIOT Act, status of the Bank Facilities as senior debt,
and, subject to the

 

8

--------------------------------------------------------------------------------


 

provisions of this paragraph, creation, validity and perfection of security
interests in the Collateral.  This paragraph, and the provisions herein, shall
be referred to as the “Conditionality Provision.”

 

7.                                      Indemnity.

 

To induce the Commitment Parties to enter into this Commitment Letter and the
Fee Letter and to proceed with the documentation of the Bank Facilities, you
agree (a) to indemnify and hold harmless each Commitment Party, their respective
affiliates and the respective officers, directors, employees, agents, advisors,
controlling persons and other representatives of each of the foregoing (each, an
“Indemnified Person”), from and against any and all losses, claims, damages and
liabilities of any kind or nature and reasonable and documented or invoiced
out-of-pocket fees and expenses, joint or several, to which any such Indemnified
Person may become subject to the extent arising out of, resulting from or in
connection with any claim, litigation, investigation or proceeding resulting
from this Commitment Letter (including the Term Sheet), the Fee Letter, the
Merger Agreement, the Transactions, the Bank Facilities or any use of the
proceeds thereof (any of the foregoing, a “Proceeding”), regardless of whether
any such Indemnified Person is a party thereto, whether or not such Proceedings
are brought by you, your equity holders, affiliates, creditors, the Company or
any other third person, and to reimburse each such Indemnified Person upon
demand for any reasonable and documented or invoiced out-of-pocket legal
expenses of one firm of counsel for all such Indemnified Persons, taken as a
whole and, if necessary, of a single local counsel in each appropriate
jurisdiction (which may include a single special counsel acting in multiple
jurisdictions) for all such Indemnified Persons, taken as a whole (and, in the
case of an actual or perceived conflict of interest where the Indemnified Person
affected by such conflict informs you of such conflict and thereafter retains
its own counsel, of another firm of counsel for such affected Indemnified
Person) and other reasonable and documented or invoiced out-of-pocket fees and
expenses incurred in connection with investigating or defending any of the
foregoing; provided that the foregoing indemnity will not, as to any Indemnified
Person, apply to losses, claims, damages, liabilities or related expenses to the
extent that they have resulted from (i) the willful misconduct, bad faith or
gross negligence of such Indemnified Person or any of such Indemnified Person’s
controlled affiliates or any of its or their respective officers, directors,
employees, agents, advisors or other representatives (as determined by a court
of competent jurisdiction in a final and non-appealable decision), (ii) a
material breach of the obligations of such Indemnified Person or any of such
Indemnified Person’s controlled affiliates under this Commitment Letter, the
Term Sheet or the Fee Letter (as determined by a court of competent jurisdiction
in a final and non-appealable decision) or (iii) any Proceeding that does not
involve an act or omission by you or any of your affiliates and that is brought
by an Indemnified Person against any other Indemnified Person (other than any
claims against any Commitment Party in its capacity or in fulfilling its role as
Administrative Agent or arranger or any similar role under the Bank Facilities)
and (b) to the extent that the Closing Date occurs, to reimburse each Commitment
Party from time to time, upon presentation of a summary statement, for all
reasonable and documented out-of-pocket expenses, syndication expenses, travel
expenses and reasonable fees, disbursements and other charges of counsel to the
Commitment Parties identified in the Term Sheet and of a single local counsel to
the Commitment Parties in each appropriate jurisdiction (which may include a
single special counsel acting in multiple jurisdictions) and of such other
counsel retained with your prior written

 

9

--------------------------------------------------------------------------------


 

consent (such consent not to be unreasonably withheld or delayed) or retained in
connection with enforcement of this Commitment Letter or the Fee Letter, in each
case incurred in connection with the Bank Facilities and the preparation,
negotiation and enforcement of this Commitment Letter, the Fee Letter, the Bank
Facilities Documentation and any security arrangements in connection therewith
(collectively, the “Expenses”).  You acknowledge that the Initial Lenders may
receive a benefit, including without limitation, a discount, credit or other
accommodation, from any of such counsel based on the fees such counsel may
receive on account of their relationship with the applicable Initial Lender
including, without limitation, fees paid pursuant hereto.  The foregoing
provisions in this paragraph shall be superseded in each case, to the extent
covered thereby, by the applicable provisions contained in the Bank Facilities
Documentation upon execution thereof and thereafter shall have no further force
and effect.

 

You shall not, without the prior written consent of any Indemnified Person
(which consent shall not be unreasonably withheld or delayed), effect any
settlement of any pending or threatened proceedings in respect of which
indemnity could have been sought hereunder by such Indemnified Person unless
such settlement (i) includes an unconditional release of such Indemnified Person
in form and substance reasonably satisfactory to such Indemnified Person from
all liability or claims that are the subject matter of such proceedings and
(ii) does not include any statement as to or any admission of fault,
culpability, wrongdoing or a failure to act by or on behalf of any Indemnified
Person.

 

Notwithstanding any other provision of this Commitment Letter or the Fee Letter,
(i) no Indemnified Person shall be liable for any damages arising from the use
by others of information or other materials obtained through internet,
electronic, telecommunications or other information transmission systems, except
to the extent that such damages have resulted from the willful misconduct, bad
faith, gross negligence of, or a material breach of the obligations under this
Commitment Letter, the Term Sheet or the Fee Letter by, such Indemnified Person
or any of such Indemnified Person’s controlled affiliates or any of its or their
respective officers, directors, employees, agents, advisors, controlling persons
or other representatives (as determined by a court of competent jurisdiction in
a final and non-appealable decision) and (ii) none of we, you, the Company or
any Indemnified Person shall be liable for any indirect, special, punitive or
consequential damages in connection with this Commitment Letter, the Fee Letter,
the Transactions (including the Bank Facilities and the use of proceeds
thereunder), or with respect to any activities related to the Bank Facilities,
including the preparation of this Commitment Letter, the Fee Letter and the Bank
Facilities Documentation; provided that nothing contained in this paragraph
shall limit your indemnity and reimbursement obligations to the extent such
indirect, special, punitive or consequential damages are included in any third
party claim with respect to which the applicable Indemnified Person is entitled
to indemnification under the first paragraph of this Section 7.

 

You shall not be liable for any settlement of any Proceeding effected without
your consent (which consent shall not be unreasonably withheld, conditioned or
delayed), but if settled with your written consent or if there is a judgment by
a court of competent jurisdiction for the plaintiff in any such Proceeding, you
agree to indemnify and hold harmless each Indemnified Person from and against
any and all losses, claims, damages, liabilities and expenses by reason of such
settlement or judgment in accordance with the other provisions of this
Section 7.

 

10

--------------------------------------------------------------------------------


 

It is further agreed that the Initial Lenders shall be liable in respect of
their respective commitments to the Bank Facilities, on a several, and not
joint, basis with any other Initial Lender, and no Initial Lender shall be
responsible for the commitment of any other Initial Lender.

 

8.                                      Sharing of Information, Absence of
Fiduciary Relationships, Affiliate Activities.

 

You acknowledge that each of the Commitment Parties and their affiliates may be
providing debt financing, equity capital or other services (including financial
advisory services) to other companies in respect of which you may have
conflicting interests regarding the transactions described herein or otherwise. 
None of the Commitment Parties or their affiliates will use confidential
information obtained from you by virtue of the transactions contemplated by this
Commitment Letter or their other relationships with you in connection with the
performance by them or their affiliates of services for other persons, and none
of the Commitment Parties or their affiliates will furnish any such information
to other persons, except to the extent permitted below.  You also acknowledge
that none of the Commitment Parties or their affiliates has any obligation to
use in connection with the transactions contemplated by this Commitment Letter,
or to furnish to you, confidential information obtained by them from other
persons.

 

As you know, certain of the Commitment Parties may be full service securities
firms engaged, either directly or through their affiliates, in various
activities, including securities trading, commodities trading, investment
management, financing and brokerage activities and financial planning and
benefits counseling for both companies and individuals.  In the ordinary course
of these activities, certain of the Commitment Parties and their respective
affiliates may actively engage in commodities trading or trade the debt and
equity securities (or related derivative securities) and financial instruments
(including bank loans and other obligations) of you, the Company and other
companies which may be the subject of the arrangements contemplated by this
Commitment Letter for their own account and for the accounts of their customers
and may at any time hold long and short positions in such securities.  Certain
of the Commitment Parties or their affiliates may also co-invest with, make
direct investments in, and invest or co-invest client monies in or with funds or
other investment vehicles managed by other parties, and such funds or other
investment vehicles may trade or make investments in securities of you, the
Company or other companies which may be the subject of the arrangements
contemplated by this Commitment Letter or engage in commodities trading with any
thereof.

 

The Commitment Parties and their respective affiliates may have economic
interests that conflict with those of the Company and you.  You agree that the
Commitment Parties will act under this letter as independent contractors and
that nothing in this Commitment Letter or the Fee Letter will be deemed to
create an advisory, fiduciary or agency relationship or fiduciary or other
implied duty between the Commitment Parties and you and the Company, your and
their respective equity holders or your and their respective affiliates.  You
acknowledge and agree that (i) the transactions contemplated by this Commitment
Letter and the Fee Letter are arm’s-length commercial transactions between the
Commitment Parties and their affiliates, on the one hand, and you, on the other,
(ii) in connection therewith and with the process leading to such transaction
each Commitment Party and its applicable affiliates (as the case may be) is
acting solely as a principal and not as agents or fiduciaries of you, the
Company, your and their

 

11

--------------------------------------------------------------------------------


 

management, stockholders, creditors, affiliates or any other person, (iii) the
Commitment Parties and their applicable affiliates (as the case may be) have not
assumed an advisory or fiduciary responsibility or any other obligation in favor
of you or your affiliates with respect to the transactions contemplated hereby
or the process leading thereto (irrespective of whether the Commitment Parties
or any of their respective affiliates have advised or are currently advising you
or the Company on other matters) except the obligations expressly set forth in
this Commitment Letter and the Fee Letter and (iv) you have consulted your own
legal and financial advisors to the extent you deemed appropriate.  You further
acknowledge and agree that neither we nor any of our affiliates are advising you
as to any legal, tax, investment, accounting or regulatory matters in any
jurisdiction and you are responsible for making your own independent judgment
with respect to the transactions contemplated hereby and the process leading
thereto.  You agree that you will not claim that the Commitment Parties or their
applicable affiliates, as the case may be, have rendered advisory services in
connection with the services provided pursuant to this Commitment Letter, or owe
a fiduciary or similar duty to you or your affiliates, in connection with such
transaction or the process leading thereto.  You waive, to the fullest extent
permitted by law, any claims you may have against us or our affiliates for
breach of fiduciary duty or alleged breach of fiduciary duty arising out of this
Commitment Letter and agree that we and our affiliates shall have no liability
(whether direct or indirect) to you in respect of such a fiduciary duty claim or
to any person asserting a fiduciary duty claim on behalf of or in right of you,
including your stockholders, employees or creditors.

 

9.                                      Confidentiality.

 

You agree that you will not disclose the Fee Letter and the contents thereof or
this Commitment Letter, the Term Sheet, the other exhibits and attachments
hereto and the contents of each thereof to any person or entity without prior
written approval of the Joint Bookrunners (such approval not to be unreasonably
withheld, conditioned or delayed), except (a) to your officers, directors,
agents, employees, attorneys, accountants, advisors or controlling persons who
are informed of the confidential nature hereof (and, in each case, each of their
attorneys) on a confidential basis, (b) if the Commitment Parties consent in
writing to such proposed disclosure or (c) pursuant to the order of any court or
administrative agency in any pending legal, judicial or administrative
proceeding, or otherwise as required by applicable law or legal process or to
the extent requested or required by governmental and/or regulatory authorities,
in each case based on the reasonable advice of your legal counsel (in which case
you agree, to the extent practicable and not prohibited by applicable law, to
inform us promptly thereof prior to disclosure); provided that (i) you may
disclose this Commitment Letter (but not the Fee Letter, the disclosure of which
is governed by clause (vi) below) and the contents hereof to the Company, its
subsidiaries and their respective officers, directors, agents, employees,
attorneys, accountants, advisors or controlling persons (and each of their
attorneys) on a confidential and need to know basis, (ii) you may disclose the
Commitment Letter and its contents (but not the Fee Letter) in any syndication
or other marketing materials in connection with the Bank Facilities or in
connection with any public release or filing relating to the Transactions,
(iii) you may disclose the Commitment Letter, Term Sheet and other exhibits and
annexes to the Commitment Letter, and the contents thereof (but not the Fee
Letter; provided that disclosure of the Fee Letter to potential Lenders shall be
permitted to the extent in contemplation of adding such Lenders as additional
agents, co-agents or bookrunners pursuant to Section 2 hereof), to

 

12

--------------------------------------------------------------------------------


 

potential Lenders and to rating agencies in connection with obtaining ratings
for the Borrower and the Bank Facilities, (iv) you may disclose the aggregate
fee amounts contained in the Fee Letter as part of the Projections, pro forma
information or a generic disclosure of aggregate sources and uses related to fee
amounts related to the Transactions to the extent customary or required in
offering and marketing materials for the Bank Facilities or in any public
release or filing relating to the Transactions, (v) you may disclose this
Commitment Letter and its contents (but not the Fee Letter) to the extent that
such information becomes publicly available other than by reason of improper
disclosure by you in violation of any confidentiality obligations hereunder, and
(vi) to the extent portions thereof have been redacted in a manner to be
reasonably agreed by us (including the portions thereof addressing fees payable
to the Commitment Parties and/or the Lenders, economic flex terms and other
economic terms), you may disclose the Fee Letter and the contents thereof to the
Company, its subsidiaries and their respective officers, directors, agents,
employees, attorneys, accountants, advisors or controlling persons (and each of
their attorneys) on a confidential basis.

 

The Commitment Parties and their affiliates will use all non-public information
provided to them or such affiliates by or on behalf of you hereunder or in
connection with the Acquisition and the related Transactions solely for the
purpose of providing the services which are the subject of this Commitment
Letter or other services to you and shall treat confidentially all such
information and shall not publish, disclose or otherwise divulge, such
information; provided that nothing herein shall prevent the Commitment Parties
and their affiliates from disclosing any such information (a) pursuant to the
order of any court or administrative agency or in any pending legal, judicial or
administrative proceeding, or otherwise as required by applicable law or
compulsory legal process based on the advice of counsel (in which case the
Commitment Parties agree (except with respect to any audit or examination
conducted by bank accountants or any governmental bank regulatory authority
exercising examination or regulatory authority), to the extent practicable and
not prohibited by applicable law, to inform you promptly thereof prior to
disclosure), (b) upon the request or demand of any regulatory authority having
jurisdiction over the Commitment Parties or any of their respective affiliates
(in which case the Commitment Parties agree, to the extent practicable and not
prohibited by applicable law, to inform you promptly thereof prior to disclosure
(except with respect to any audit or examination conducted by bank accountants
or any governmental bank regulatory authority exercising examination or
regulatory authority)), (c) to the extent that such information becomes publicly
available other than by reason of improper disclosure by the Commitment Parties
or any of their affiliates or any related parties thereto in violation of any
confidentiality obligations owing to you, the Company or any of your or their
respective affiliates (including those set forth in this paragraph), (d) to the
extent that such information is received by the Commitment Parties from a third
party that is not, to the Commitment Parties’ knowledge, subject to contractual
or fiduciary confidentiality obligations owing to you, the Company or any of
your or their respective affiliates or related parties, (e) to the extent that
such information is independently developed by the Commitment Parties, (f) to
the Commitment Parties’ affiliates and to their respective employees, legal
counsel, independent auditors, professionals and other experts or agents who
need to know such information in connection with the Transactions and who are
informed of the confidential nature of such information and are or have been
advised of their obligation to keep information of this type confidential,
(g) to potential or prospective Lenders, participants or assignees and to any
direct or indirect contractual counterparty to any swap or derivative
transaction relating to the

 

13

--------------------------------------------------------------------------------


 

Borrower or any of its subsidiaries, subject to the proviso below, (h) for
purposes of establishing a “due diligence” defense, (i) to ratings agencies, in
connection with obtaining the ratings described in Section 3 hereof, in
consultation and coordination with you or (j) to the extent you shall have
consented to such disclosure in writing; provided that (x) the disclosure of any
such information to any Lenders or prospective Lenders or participants or
prospective participants or direct or indirect contractual counterparty to any
swap or derivative transaction referred to above shall be made subject to the
acknowledgment and acceptance by such Lender or prospective Lender or
participant or prospective participant or direct or indirect contractual
counterparty to any swap or derivative transaction  that such information is
being disseminated on a confidential basis (on substantially the terms set forth
in this paragraph or as is otherwise reasonably acceptable to you and each
Commitment Party, including, without limitation, as agreed in any Information
Materials or other marketing materials) in accordance with the standard
syndication processes of such Commitment Party or customary market standards for
dissemination of such type of information, which shall in any event require
“click through” or other affirmative actions on the part of the recipient to
access such information and (y) no such disclosure shall be made by such
Commitment Party to any Disqualified Lender.  The Commitment Parties’ and their
affiliates’, if any, obligations under this paragraph shall terminate
automatically and be superseded by the confidentiality provisions in the Bank
Facilities Documentation upon the initial funding thereunder.  Notwithstanding
anything to the contrary, this paragraph shall automatically terminate on the
second anniversary hereof.

 

10.                               Miscellaneous.

 

This Commitment Letter and the commitments hereunder shall not be assignable by
any party hereto (other than in connection with the syndication of the Bank
Facilities as contemplated hereunder (but subject to the limitations set forth
in this Commitment Letter)), in each case, without the prior written consent of
each other party hereto (such consent not to be unreasonably withheld or
delayed) (and any attempted assignment without such consent shall be null and
void). This Commitment Letter and the commitments hereunder are, and are
intended to be, solely for the benefit of the parties hereto (and Indemnified
Persons) and do not, and are not intended to, confer any benefits upon, or
create any rights in favor of, any person other than the parties hereto (and
Indemnified Persons to the extent expressly set forth herein).  Subject to the
limitations set forth in Section 3 above, the Commitment Parties reserve the
right to employ the services of their affiliates or branches in providing
services contemplated hereby and to allocate, in whole or in part, to their
affiliates or branches certain fees payable to the Commitment Parties in such
manner as the Commitment Parties and their affiliates or branches may agree in
their sole discretion and, to the extent so employed, such affiliates and
branches shall be entitled to the benefits and protections afforded to, and
subject to the provisions governing the conduct of the Commitment Parties
hereunder.  This Commitment Letter may not be amended or any provision hereof
waived or modified except by an instrument in writing signed by each of the
Commitment Parties and you.  This Commitment Letter may be executed in any
number of counterparts, each of which shall be deemed an original and all of
which, when taken together, shall constitute one agreement.  Delivery of an
executed counterpart of a signature page of this Commitment Letter by facsimile
transmission or other electronic transmission (e.g., a “pdf” or “tiff”) shall be
effective as delivery of a manually executed counterpart hereof.  This
Commitment Letter (including the exhibits hereto), together with the Fee Letter,
(i) are the only agreements that have

 

14

--------------------------------------------------------------------------------


 

been entered into among the parties hereto with respect to the Bank Facilities
and (ii) supersede all prior understandings, whether written or oral, among us
with respect to the Bank Facilities and sets forth the entire understanding of
the parties hereto with respect thereto.  THIS COMMITMENT LETTER AND ANY CLAIM,
CONTROVERSY OR DISPUTE ARISING UNDER OR RELATED TO THIS COMMITMENT LETTER SHALL
BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK; provided, however, that (a) the interpretation of the definition of
“Company Material Adverse Effect” (as defined in Exhibit C) (and whether or not
a Company Material Adverse Effect has occurred), (b) the accuracy of any
Specified Merger Agreement Representations and whether as a result of any
inaccuracy thereof you or your affiliates have the right (without regard to any
notice requirement) to terminate your obligations (or to refuse to consummate
the Acquisition) under the Merger Agreement and (c) whether the Acquisition has
been consummated in accordance with the terms of the Merger Agreement shall be
governed by, and construed in accordance with, the laws of the State of
Delaware, regardless of the laws that might otherwise govern under applicable
principles of conflicts of laws thereof.

 

Each of the parties hereto agrees that this Commitment Letter is a binding and
enforceable agreement with respect to the subject matter contained herein,
including an agreement to negotiate in good faith the Bank Facilities
Documentation by the parties hereto in a manner consistent with this Commitment
Letter, it being acknowledged and agreed that the commitment provided hereunder
is subject to conditions precedent as provided herein, subject to the
Conditionality Provision.

 

EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES THE RIGHT TO TRIAL BY JURY IN ANY
ACTION, PROCEEDING, CLAIM OR COUNTERCLAIM BROUGHT BY OR ON BEHALF OF ANY PARTY
RELATED TO OR ARISING OUT OF THIS COMMITMENT LETTER OR THE FEE LETTER OR THE
PERFORMANCE OF SERVICES HEREUNDER OR THEREUNDER.

 

Each of the parties hereto hereby irrevocably and unconditionally (a) submits,
for itself and its property, to the exclusive jurisdiction of any New York State
court or Federal court of the United States of America sitting in New York
County, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Commitment Letter, the Fee Letter or the
transactions contemplated hereby or thereby, or for recognition or enforcement
of any judgment, and agrees that all claims in respect of any such action or
proceeding shall be heard and determined in such New York State court or, to the
extent permitted by law, in such Federal court, (b) waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Commitment Letter, the Fee Letter or the transactions
contemplated hereby in any New York State court or in any such Federal court,
(c) waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court and (d) agrees that a final judgment in any such suit, action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law.  Each of the
parties hereto agrees that service of process, summons, notice or document by
registered mail addressed to you or us at the addresses set forth above shall be
effective service of process for any suit, action or proceeding brought in any
such court.

 

15

--------------------------------------------------------------------------------


 

We hereby notify you that pursuant to the requirements of the USA PATRIOT Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “PATRIOT
Act”), each of us and each of the Lenders may be required to obtain, verify and
record information that identifies the Borrower and the Guarantors, which
information may include their names, addresses, tax identification numbers and
other information that will allow each of us and the Lenders to identify the
Borrower and the Guarantors in accordance with the PATRIOT Act.  This notice is
given in accordance with the requirements of the PATRIOT Act and is effective
for each of us and the Lenders.

 

The indemnification, compensation (if applicable), reimbursement (if
applicable), jurisdiction, governing law, venue, waiver of jury trial,
syndication (if applicable), absence of fiduciary relationships and
confidentiality provisions contained herein and in the Fee Letter shall remain
in full force and effect regardless of whether Bank Facilities Documentation
shall be executed and delivered and notwithstanding the termination or
expiration of this Commitment Letter or the Initial Lenders’ commitments
hereunder; provided that your obligations under this Commitment Letter (other
than your obligations with respect to (a) assistance to be provided in
connection with the syndication thereof (including supplementing and/or
correcting Information and Projections) prior to the Syndication Date and
(b) confidentiality of the Fee Letter and the contents thereof) shall
automatically terminate and be superseded by the provisions of the Bank
Facilities Documentation upon the initial funding thereunder, and you shall
automatically be released from all liability in connection therewith at such
time.  You may terminate this Commitment Letter and/or, on a pro rata basis, the
Initial Lenders’ commitments with respect to the Bank Facilities (or portion
thereof pro rata across the Bank Facilities) hereunder at any time subject to
the provisions of the preceding sentence.

 

Section headings used herein are for convenience of reference only and are not
to affect the construction of, or to be taken into consideration in
interpreting, this Commitment Letter.

 

If the foregoing correctly sets forth our agreement, please indicate your
acceptance of the terms of this Commitment Letter and of the Fee Letter by
returning to Bank of America on behalf of the Commitment Parties, executed
counterparts hereof and of the Fee Letter not later than 11:59 p.m., New York
City time, on February 1, 2013.  The Initial Lenders’ commitments and the
obligations of the Joint Bookrunners hereunder will expire at such time in the
event that Bank of America has not received such executed counterparts in
accordance with the immediately preceding sentence.  If you do so execute and
deliver to us this Commitment Letter and the Fee Letter, we agree to hold our
commitment available for you until the earliest of (i) the consummation of the
Acquisition with or without the funding of the Bank Facilities, (ii) the date
that is one year from the date hereof and (iii) the termination of the Merger
Agreement (such earliest time, the “Expiration Date”).  Upon the occurrence of
any of the events referred to in the preceding sentence, this Commitment Letter
and the commitments of each of the Commitment Parties hereunder and the
agreement of the Joint Bookrunners to provide the services described herein
shall automatically terminate unless the Commitment Parties shall, in their
discretion, agree to an extension in writing.

 

[Remainder of this page intentionally left blank]

 

16

--------------------------------------------------------------------------------


 

We are pleased to have been given the opportunity to assist you in connection
with the financing for the Transactions.

 

 

Very truly yours,

 

 

 

 

 

BANK OF AMERICA, N.A.,

 

 

 

 

 

By:

/s/ Daniel J. Kelly

 

 

Name: Daniel J. Kelly

 

 

Title: Managing Director

 

 

 

 

 

 

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

 

 

 

 

 

 

 

By:

/s/ Daniel J. Kelly

 

 

Name: Daniel J. Kelly

 

 

Title: Managing Director

 

[Signature Page to Commitment Letter]

 

--------------------------------------------------------------------------------


 

We are pleased to have been given the opportunity to assist you in connection
with the financing for the Transactions.

 

 

Very truly yours,

 

 

 

 

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,

 

 

 

 

 

By:

/s/ Doreen Barr

 

 

Name: Doreen Barr

 

 

Title: Director

 

 

 

 

 

 

 

By:

/s/ Patrick L. Freytag

 

 

Name: Patrick L. Freytag

 

 

Title: Associate

 

 

 

 

 

 

CREDIT SUISSE SECURITIES (USA) LLC,

 

 

 

 

 

 

By:

/s/ Robert Kobre

 

 

Name: Robert Kobre

 

 

Title: Managing Director

 

[Signature Page to Commitment Letter]

 

--------------------------------------------------------------------------------


 

We are pleased to have been given the opportunity to assist you in connection
with the financing for the Transactions.

 

 

Very truly yours,

 

 

 

 

 

UBS AG, STAMFORD BRANCH

 

 

 

 

 

By:

/s/ Michael Lawton

 

 

Name: Michael Lawton

 

 

Title: Executive Director

 

 

 

 

 

 

 

By:

/s/ John A. Sirico

 

 

Name: John A. Sirico

 

 

Title: Executive Director

 

 

 

 

 

 

UBS SECURITIES LLC

 

 

 

 

 

 

By:

/s/ Michael Lawton

 

 

Name: Michael Lawton

 

 

Title: Executive Director

 

 

 

 

 

 

 

By:

/s/ John A. Sirico

 

 

Name: John A. Sirico

 

 

Title: Executive Director

 

[Signature Page to Commitment Letter]

 

--------------------------------------------------------------------------------


 

Accepted and agreed to as of the date first above written:

 

 

SCIENTIFIC GAMES CORPORATION

 

 

 

By:

/s/ Jeffrey S. Lipkin

 

 

Name: Jeffrey S. Lipkin

 

 

Title: SVP & CFO

 

 

 

 

 

 

 

SCIENTIFIC GAMES INTERNATIONAL, INC.

 

 

 

 

By:

/s/ Jeffrey S. Lipkin

 

 

Name: Jeffrey S. Lipkin

 

 

Title: SVP & CFO

 

 

[Signature Page to Commitment Letter]

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Project Wisconsin
Transaction Description

 

Capitalized terms used but not defined in this Exhibit A shall have the meanings
set forth in the Commitment Letter.

 

Holdings and the Borrower intend to consummate the Acquisition pursuant to the
Merger Agreement (as defined below).

 

In connection with the foregoing, it is intended that:

 

(a)           Pursuant to the agreement and plan of merger (together with all
exhibits and schedules thereto, collectively, the “Merger Agreement”) entered
into with WMS Industries, Inc. on the date hereof, Holdings and the Borrower
will consummate the Acquisition and, if applicable, the other transactions
described therein or related thereto.

 

(b)                                 The Borrower will obtain $2,600 million in
senior secured first-lien loan facilities described in Exhibit B to the
Commitment Letter (the “Bank Facilities”) consisting of a $300 million revolving
credit facility and a $2,300 million term loan facility.

 

(c)                                  All existing third party indebtedness for
borrowed money under (i) the Second Amended and Restated Credit Agreement, dated
as August 25, 2011, among the Borrower, Holdings, JPMorgan Chase Bank, N.A., as
administrative agent, and the other agents and lenders party thereto (the
“Existing Borrower Credit Agreement”), and (ii) the Second Amended and Restated
Credit Agreement, dated as of October 18, 2011, among the Company, JPMorgan
Chase Bank, N.A., as administrative agent, and the other agents and lenders
party thereto (the “Existing Company Credit Agreement”) will be refinanced or
repaid in full and arrangements for the concurrent release of all related liens
shall be made (the “Refinancing”), and after giving effect to the Refinancing
and the other Transactions, Holdings and its subsidiaries shall have no
outstanding indebtedness for borrowed money (other than, (i) ordinary course
capital leases, purchase money indebtedness, equipment financings and other
ordinary short term working capital facilities, (ii) indebtedness permitted to
be incurred prior to the Closing Date under the Merger Agreement, (iii) the
Borrower’s 6.250% senior subordinated notes due 2020 (the “2020 Notes”), (iv)
Holdings’ 8.125% senior subordinated notes due 2018 (the “2018 Notes”), (v) the
Borrower’s 9.250% senior subordinated notes due 2019 (the “2019 Notes”), (vi)
existing indebtedness with a Chinese bank of up to $18,000,000, (vii)
indebtedness under the Bank Facilities and (viii) certain other indebtedness
that the Lead Arrangers and the Borrower reasonably agree may remain outstanding
after the Closing Date).

 

A-1

--------------------------------------------------------------------------------


 

(d)                                 The proceeds of the Bank Facilities (to the
extent borrowed on the Closing Date) will be applied (i) to pay the purchase
price in connection with the Acquisition, (ii) to pay the fees, costs and
expenses incurred in connection with the Transactions (such fees and expenses,
the “Transaction Costs”) and (iii) to the Refinancing (the amounts set forth in
clauses (i) through (iii) above, collectively, the “Acquisition Costs”).  Any
excess proceeds from the Bank Facilities borrowed on the Closing Date shall be
available to the Borrower and its subsidiaries for general corporate purposes.

 

The transactions described above (including the payment of Transaction Costs)
are collectively referred to herein as the “Transactions”.

 

A-2

--------------------------------------------------------------------------------


 

EXHIBIT B

 

Project Wisconsin

Bank Facilities
Summary of Principal Terms and Conditions(1)

 

Borrower:                                                                                                                                                                                         
Scientific Games International, Inc. (the “Borrower”), a wholly-owned subsidiary
of Holdings.  Immediately after giving effect to the Acquisition, Holdings shall
continue to own, directly or indirectly, all of the equity interests in the
Borrower.

 

Transaction:                                                                                                                                                                          
As set forth in Exhibit A to the Commitment Letter.

 

Administrative Agent and

Collateral
Agent:                                                                                                                                                   
Bank of America will act as sole administrative agent and sole collateral agent
for a syndicate of banks, financial institutions and other entities (excluding
any Disqualified Lender and, with respect to the Revolving Facility, subject to
the reasonable approval of the Borrower) (together with the Initial Lenders, the
“Lenders”), and will perform the duties customarily associated with such roles.

 

Joint Lead Arrangers and

Joint
Bookrunners:                                                                                                                                        
Merrill Lynch, CS Securities and UBSS will act as joint lead arrangers and joint
bookrunners for the Bank Facilities and each will perform the duties customarily
associated with such roles.

 

Syndication
Agent:                                                                                                                                       
CS Securities and UBSS will act as syndication agents for the Bank Facilities.

 

Documentation
Agent:                                                                                                                   
A financial institution or institutions to be designated by the Borrower.

 

Bank
Facilities:                                                                                                                                                           
(A)                               A senior secured first-lien term loan facility
(the “Term Facility”) in an aggregate principal amount of $2,300 million (the
loans thereunder, the “Term Loans”).

 

                                                                                                                                                                                                                                               
(B)                               A senior secured first-lien revolving credit
facility (the “Revolving Facility”) in an aggregate principal

 

--------------------------------------------------------------------------------

(1)         All capitalized terms used but not defined herein shall have the
meanings given to them in the Commitment Letter to which this term sheet is
attached, including the exhibits thereto.

 

B-1

--------------------------------------------------------------------------------


 

amount of $300 million.  Lenders with commitments under the Revolving Facility
are collectively referred to as “Revolving Lenders” and the loans thereunder,
together with (unless the context otherwise requires) the swingline borrowings
referred to below, are collectively referred to as “Revolving Loans.”  The
Revolving Facility will be available, on terms to be agreed, to be drawn in U.S.
dollars, euros, pounds sterling and other foreign currencies to be agreed.

 

Swingline
Loans:                                                                                                                                                   
In connection with the Revolving Facility, Bank of America (in such capacity,
the “Swingline Lender”) will make available to the Borrower a swingline facility
under which the Borrower may make short-term borrowings upon same-day notice (in
minimum amounts to be mutually agreed upon and integral multiples to be agreed
upon) of up to an amount to be agreed.  Except for purposes of calculating the
commitment fee described in Annex I hereto, any such swingline borrowings will
reduce availability under the Revolving Facility on a dollar-for-dollar basis.

 

                                                                                                                                                                                                                                               
Upon notice from the Swingline Lender, the Revolving Lenders will be
unconditionally obligated to purchase participations in any swingline loan pro
rata based upon their commitments under the Revolving Facility.

 

                                                                                                                                                                                                                                               
If any Revolving Lender becomes a Defaulting Lender (as defined below), then the
swingline exposure of such defaulting Revolving Lender will automatically be
reallocated among the non-defaulting Revolving Lenders pro rata in accordance
with their commitments under the Revolving Facility up to an amount such that
the revolving credit exposure of such non-defaulting Revolving Lender does not
exceed its commitments.  In the event such reallocation does not fully cover the
exposure of such defaulting Revolving Lender, the Swingline Lender may require
the Borrower to repay such “uncovered” exposure in respect of the swingline
loans and will have no obligation to make new swingline loans to the extent such
swingline loans would exceed the commitments of non-defaulting Revolving
Lenders.

 

Incremental
Facilities:                                                                                                                       
The Bank Facilities Documentation (as defined below) will permit the Borrower to
add one or more incremental term loan facilities to the Bank Facilities (each,
an “Incremental

 

B-2

--------------------------------------------------------------------------------


 

Term Facility”) and/or increase commitments under the Revolving Facility (any
such increase, an “Incremental Revolving Increase”; the Incremental Term
Facilities and the Incremental Revolving Increases are collectively referred to
as “Incremental Facilities”) in an aggregate principal amount for all such
increases and incremental facilities not to exceed the sum of (x) $350 million
and (y) an unlimited amount, so long as on a pro forma basis after giving effect
to the incurrence of any such Incremental Facility (and after giving effect to
any acquisition consummated concurrently therewith and all other appropriate pro
forma adjustment events and calculated as if any Incremental Revolving Increase
were fully drawn on the effective date thereof), the First Lien Leverage Ratio
(as defined in Documentation & Defined Terms) is equal to or less than 3.00:1.00
(it being understood that the Bank Facilities Documentation shall provide that
any use of Incremental Facilities shall be deemed to use the ratio-based  basket
in clause (y) above to the extent complied with prior to any use of the basket
in clause (x) above); provided that solely for the purpose of calculating the
First Lien Leverage Ratio to determine the availability under the Incremental
Facilities, (a) any such Incremental Facilities and/or Incremental Notes (as
defined below) that are unsecured or secured on a junior basis shall
nevertheless be deemed to be secured on a pari passu basis to the Bank
Facilities and (b) any cash proceeds from an Incremental Facility being incurred
at such test date in calculating such First Lien Leverage Ratio shall be
excluded; provided further that (i) no existing Lender will be required to
participate in any such Incremental Facility without its consent, (ii) no event
of default under the Bank Facilities would exist after giving effect thereto
(provided, that with respect to any Incremental Facilities requested with
respect to any acquisition or other investment permitted under the Bank
Facilities Documentation, the inaccuracy of representations and warranties shall
not constitute an event of default (other than with respect to Specified
Representations (conformed as necessary for such acquisition or investment)), if
the inaccuracy of such representations and warranties is waived by the majority
of the Lenders under such Incremental Facility), (iii) the maturity date of any
such Incremental Term Facility shall be no earlier than the latest maturity date
of the then outstanding Term Facility and the weighted average life of such
Incremental Term Facility shall be not shorter than the

 

B-3

--------------------------------------------------------------------------------


 

then longest remaining weighted average life of the then outstanding Term
Facility, (iv) in the case of an Incremental Revolving Increase, the maturity
date of such Incremental Revolving Increase shall be the same as the maturity
date of the Revolving Facility, such Incremental Revolving Increase shall
require no scheduled amortization or mandatory commitment reduction prior to the
final maturity of the Revolving Facility and the Incremental Revolving Increase
shall be on the same terms (other than upfront fees payable in connection
therewith) and pursuant to the exact same documentation applicable to the
Revolving Facility, (v) the Incremental Facilities will have the same guarantees
as, and be secured on a pari passu basis by the same collateral securing, the
Bank Facilities, (vi) the interest rate margins and original issue discount or
upfront fees (if any), interest rate floors (if any) and (subject to clause
(iii)) amortization schedule applicable to any Incremental Term Facility shall
be determined by the Borrower and the lenders thereunder; provided that if the
“yield” (to be defined to include upfront fees and original issue discount on
customary terms and any interest rate floor but excluding customary arrangement
fees and commitment fees paid to the arrangers) of any Incremental Term Facility
exceeds the yield on the applicable Term Facility by more than 50 basis points,
the applicable margins for such applicable Term Facility shall be increased to
the extent necessary so that the yield on such applicable Term Facility is 50
basis points less than the yield on the Incremental Term Facility; provided
that, if the Adjusted LIBOR rate (as defined in Annex I hereto) in respect of
such Incremental Term Facility includes a floor greater than the floor
applicable to the analogous existing Term Facility, such increased amount shall
be equated to interest rate for purposes of determining the applicable interest
rate under such Incremental Term Facility; provided that this clause (vi) shall
not be applicable to any Incremental Term Facility which is incurred more than
18 months after the Closing Date; and (vii) any Incremental Term Facility shall
be on terms and pursuant to documentation to be determined; provided further
that to the extent such terms and documentation are not consistent with the Term
Facility or the Revolving Facility, as the case may be (except to the extent
permitted above), they shall be reasonably satisfactory to the Administrative
Agent.  The Bank Facilities Documentation will not include any

 

B-4

--------------------------------------------------------------------------------


 

financial test with respect to the Incremental Facilities (other than as
expressly set forth above).

 

                                                                                                                                                                                                                                               
The Borrower may seek commitments in respect of the Incremental Facilities from
existing Lenders (each of which shall be entitled to agree or decline to
participate in its sole discretion) and additional banks, financial institutions
and other institutional lenders or investors (other than Disqualified Lenders)
who will become Lenders in connection therewith (“Additional Lenders”); provided
that the Administrative Agent shall have consent rights (not to be unreasonably
withheld or delayed) with respect to such Additional Lender, if such consent
would be required under the heading “Assignments and Participations” in this
Term Sheet for an assignment of loans or commitments, as applicable, to such
Additional Lender; provided further that solely with respect to any Incremental
Revolving Increase, the Swingline Lender and Issuing Banks (as defined below)
shall have consent rights (not to be unreasonably withheld or delayed) with
respect to such Additional Lender, if such consent would be required under the
heading “Assignments and Participations” in this Term Sheet for an assignment of
revolving loans or commitments, as applicable, to such Additional Lender.

 

                                                                                                                                                                                                                                               
The Bank Facilities will permit the Borrower to utilize availability under the
Incremental Facilities to issue notes that are (at the option of the Borrower)
unsecured or secured by the Collateral on a pari passu or junior basis
(“Incremental Notes”); provided that such notes (i) do not mature prior to the
date that is 91 days after the latest final stated maturity of, or have a
shorter weighted average life than the longest remaining weighted average life
of the then outstanding Term Facility, (ii) have covenants and defaults no more
restrictive (excluding pricing and optional prepayment or redemption terms),
when taken as a whole, than those under the Term Facility (except for covenants
or other provisions applicable only to periods after the latest final maturity
date of the Term Facility), (iii) do not require mandatory prepayments to be
made except to the extent required to be applied first pro rata to the Term
Facility and any first lien secured Incremental Notes, (iv) to the extent
secured, shall not be secured by any lien on any asset of any Borrower or any
Guarantor (as defined below) that does not also secure the existing Term
Facility, or be guaranteed by any person other than the Guarantors, and

 

B-5

--------------------------------------------------------------------------------


 

(v) to the extent secured, shall be subject to intercreditor terms in a form to
be agreed to by the Borrower and the Administrative Agent and attached as an
exhibit to the Bank Facilities Documentation.

 

Refinancing
Facilities:                                                                                                                       
The Bank Facilities Documentation will permit the Borrower to refinance loans
under the Term Facility or commitments under the Revolving Facility from time to
time, in whole or part, with one or more new term loan facilities (each, a
“Refinancing Term Facility”) or new revolving credit facilities (each, a
“Refinancing Revolving Facility”; the Refinancing Term Facilities and the
Refinancing Revolving Facilities are collectively referred to as “Refinancing
Facilities”), respectively, under the Bank Facilities Documentation with the
consent of the Borrower, the Administrative Agent (not to be unreasonably
withheld, delayed or conditioned) and the institutions providing such
Refinancing Term Facility or Refinancing Revolving Facility or, in the case of
loans under the Term Facility, with one or more additional series of senior
unsecured notes or loans or senior secured notes or loans that will be secured
by the Collateral on a pari passu basis with the Bank Facilities or second lien
secured notes or loans, which will be subject to customary intercreditor
arrangements reasonably satisfactory to the Administrative Agent (any such notes
or loans, “Refinancing Notes”); provided that (i) (A) with respect to
Refinancing Notes, such Refinancing Notes do not mature, or have a weighted
average life to maturity, earlier than 91 days after the final maturity, or the
weighted average life, of the loans under the Term Facility being refinanced,
and (B) with respect to any Refinancing Term Facility, such Refinancing Term
Facility does not mature, or have a weighted average life to maturity, earlier
than the final maturity, or the weighted average life, of the loans under the
Term Facility being refinanced, (ii) any Refinancing Notes are not subject to
any amortization prior to final maturity and are not subject to mandatory
redemption or prepayment (except customary asset sales or change of control
provisions), except to the extent required to be applied first pro rata to the
Term Facility and any first lien secured Refinancing Notes, (iii) any
Refinancing Revolving Facility does not mature prior to the maturity date of the
revolving commitments being refinanced, (iv) the other terms and conditions of
such Refinancing Term Facility, Refinancing Revolving Facility or

 

B-6

--------------------------------------------------------------------------------


 

Refinancing Notes (excluding pricing and optional prepayment or redemption
terms) are substantially identical to, or (when taken as a whole) less favorable
to the investors providing such Refinancing Term Facility, Refinancing Revolving
Facility or Refinancing Notes, as applicable, than, those applicable to the Term
Facility or revolving commitments being refinanced (except for covenants or
other provisions applicable only to periods after the latest final maturity date
of the Term Facility and revolving credit commitments existing at the time of
such refinancing) and (v) the proceeds of such Refinancing Facilities shall be
applied, substantially concurrently with the incurrence thereof, to the pro rata
prepayment of outstanding loans (and, in the case of the Revolving Facility, pro
rata commitment reductions) under the applicable Bank Facility being so
refinanced.

 

Purpose:                                                                                                                                                                                                
(A)                               The proceeds of the borrowings under the Term
Facility (and the Revolving Facility, subject to a cap as set forth below under
Availability) on the Closing Date shall be used to pay the Acquisition Costs.

 

                                                                                                                                                                                                                                               
(B)                               The letters of credit and proceeds of
Revolving Loans (except as set forth above and below) will be used by the
Borrower and its subsidiaries for working capital and other general corporate
purposes, including the financing of permitted acquisitions and other permitted
investments.

 

Availability:                                                                                                                                                                            
(A)                               The Term Facility will be available in a
single drawing on the Closing Date.  Amounts borrowed under the Term Facility
that are repaid or prepaid may not be reborrowed.

 

                                                                                                                                                                                                                                               
(B)                               The Revolving Facility (exclusive of letter of
credit usage) will be made available on and after the Closing Date, including to
finance Acquisition Costs on the Closing Date (provided that on the Closing
Date, the Revolving Facility will only be available to finance (i) the
Refinancing of revolving loans, (ii) purchase price or working capital
adjustments up to an amount to be agreed, and (iii) additional upfront fees,
original issue discount or ticking fees imposed under the “market flex”
provisions of the Fee Letter).  Additionally, letters

 

B-7

--------------------------------------------------------------------------------


 

of credit may be issued on the Closing Date in order to, among other things,
backstop or replace letters of credit outstanding on the Closing Date (including
by “grandfathering” such existing letters of credit in the Revolving Facility)
under facilities no longer available to the Borrower, the Company or their
respective subsidiaries as of the Closing Date.  Otherwise, letters of credit
and Revolving Loans will be available at any time prior to the final maturity of
the Revolving Facility, in minimum principal amounts to be agreed upon.  Amounts
repaid under the Revolving Facility may be reborrowed.

 

Interest Rates and
Fees:                                                                                                             
As set forth on Annex I hereto.

 

Default
Rate:                                                                                                                                                                     
With respect to overdue principal, the applicable interest rate plus 2.00% per
annum, and with respect to any other overdue amount (including overdue
interest), the interest rate applicable to ABR loans (as defined in Annex I
hereto) plus 2.00% per annum and in each case, shall be payable on demand.

 

Letters of
Credit:                                                                                                                                                   
An aggregate amount to be agreed of the Revolving Facility will be available to
the Borrower for the purpose of issuing letters of credit.  Letters of credit
under the Revolving Facility will be issued by Bank of America and/or other
Lenders reasonably acceptable to the Borrower and the Administrative Agent (such
consent not to be unreasonably withheld) who agree to issue letters of credit
(each an “Issuing Bank”).  Each letter of credit shall expire not later than the
earlier of (a) 12 months after its date of issuance or such longer period as may
be agreed by the applicable Issuing Bank and (b) the third business day prior to
the final maturity of the Revolving Facility; provided that any letter of credit
may provide for renewal thereof for additional periods of up to 12 months or
such longer period as may be agreed by the applicable Issuing Bank (which in no
event shall extend beyond the date referred to in clause (b) above, except to
the extent cash collateralized or backstopped pursuant to arrangements
reasonably acceptable to the relevant Issuing Bank).  The face amount of any
outstanding letter of credit (and, without duplication, any unpaid drawing in
respect thereof) will reduce availability under the Revolving Facility on a
dollar-for-dollar basis.

 

B-8

--------------------------------------------------------------------------------


 

                                                                                                                                                                                                                                               
Drawings under any letter of credit shall be reimbursed by the Borrower (whether
with its own funds or with the proceeds of loans under the Revolving Facility)
within one business day after notice of such drawing is received by the Borrower
from the relevant Issuing Bank.  The Revolving Lenders will be irrevocably and
unconditionally obligated to acquire participations in each letter of credit,
pro rata in accordance with their commitments under the Revolving Facility, and
to fund such participations in the event the Borrower does not reimburse an
Issuing Bank for drawings within the time period specified above.

 

                                                                                                                                                                                                                                               
If any Revolving Lender becomes a Defaulting Lender, then the letter of credit
exposure of such defaulting Revolving Lender will automatically be reallocated
among the non-defaulting Revolving Lenders pro rata in accordance with their
commitments under the Revolving Facility up to an amount such that the revolving
credit exposure of such non-defaulting Revolving Lender does not exceed its
commitments.  In the event that such reallocation does not fully cover the
exposure of such defaulting Revolving Lender, the applicable Issuing Bank may
require the Borrower to cash collateralize such “uncovered” exposure in respect
of each outstanding letter of credit and will have no obligation to issue new
letters of credit, or to extend, renew or amend existing letters of credit to
the extent letter of credit exposure would exceed the commitments of the
non-defaulting Revolving Lenders, unless such “uncovered” exposure is cash
collateralized to such Issuing Bank’s reasonable satisfaction.

 

Final Maturity and

Amortization:                                                                                                                                                                   
(A)                               Term Facility

 

                                                                                                                                                                                                                                               
Subject to the Maturity Acceleration (as defined below), the Term Facility will
mature on the date that is 7 years after the Closing Date and will amortize in
equal quarterly installments, commencing with the last day of the first full
fiscal quarter ending after the Closing Date, in aggregate annual amounts equal
to 1% of the original principal amount of the Term Facility, with the balance
payable on the seventh anniversary of the Closing Date; provided that the Bank
Facilities Documentation shall provide the right for individual Lenders under
the Term Facility to agree to extend the maturity date of all or a portion of
the outstanding Term Loans (which may include, among other

 

B-9

--------------------------------------------------------------------------------


 

things, an increase in the interest rate payable with respect to such extended
Term Loans, with such extension not subject to any financial test or “most
favored nation” pricing provision) upon the request of the Borrower and without
the consent of any other Lender; it being understood that each Lender under the
applicable tranche or tranches that are being extended shall have the
opportunity to participate in such extension on the same terms and conditions as
each other Lender in such tranche or tranches; provided, further that it is
understood that no existing Lender will have any obligation to commit to any
such extension.

 

                                                                                                                                                                                                                                               
Notwithstanding the foregoing, the Term Facility will mature on the date that is
91 days prior to the maturity of (a) the 2018 Notes, if on that date, any 2018
Notes remain outstanding, (b) the 2019 Notes,  if on that date, any 2019 Notes
remain outstanding, or (c) the 2020 Notes, if on that date, any 2020 Notes
remain outstanding (any such event specified in clauses (a), (b) or (c), a
“Maturity Acceleration”); provided that the Maturity Acceleration shall not
apply in the event that, on the applicable date that such Maturity Acceleration
would otherwise occur, Holdings and its restricted subsidiaries have liquidity
at least equal to the sum of (I) the outstanding principal amount of the notes
next maturing (and triggering such Maturity Acceleration), plus (II)
$50,000,000.

 

                                                                                                                                                                                                                                               
(B)                               Revolving Facility

 

                                                                                                                                                                                                                                               
Subject to the Maturity Acceleration, the Revolving Facility will mature, and
lending commitments thereunder will terminate, on the date that is 5 years after
the Closing Date; provided that the Bank Facilities Documentation shall provide
the right of individual Revolving Lenders to agree to extend the maturity of all
or a portion of their Revolving Facility commitments (which may include, among
other things, an increase in the interest rate payable with respect to such
extended Revolving Facility commitments) upon the request of the Borrower and
without the consent of any other Lender; it being understood that each Lender
under the applicable tranche or tranches that are being extended shall have the
opportunity to participate in such extension on the same terms and conditions as
each other Lender in such tranche or tranches; provided, further that it is
understood that no existing

 

B-10

--------------------------------------------------------------------------------


 

Lender will have any obligation to commit to any such extension.

 

Guarantees:                                                                                                                                                                             
All obligations of the Borrower (the “Borrower Bank Obligations”) under the Bank
Facilities and, at the option of the Borrower, under any interest rate
protection or other swap or hedging arrangements or cash management arrangements
entered into with a Lender, the Administrative Agent or any affiliate of a
Lender or the Administrative Agent as of the Closing Date (or who becomes a
Lender or an affiliate thereof within 30 days of the Closing Date) or at the
time of entering into of such arrangements and designated by the Borrower as
“Hedging/Cash Management Obligations” (“Hedging /Cash Management Arrangements”)
will be unconditionally guaranteed jointly and severally on a senior secured
first-lien basis (the “Bank Guarantees”) by Holdings and each existing and
subsequently acquired or organized direct or indirect wholly owned restricted
subsidiary of the Borrower (including the Company and its applicable
subsidiaries, subject to the limitations noted herein) formed under the laws of
the United States or any state thereof or the District of Columbia (the
“Guarantors”); provided that Guarantors shall not include, (a) unrestricted
subsidiaries, (b) immaterial subsidiaries (to be defined in a mutually
acceptable manner as to individual and aggregate revenues or assets excluded),
(c) any subsidiary that is prohibited or restricted by applicable law, rule or
regulation or by any contractual obligation existing on the Closing Date or at
the time of acquisition thereof after the Closing Date, in each case, from
guaranteeing the Bank Facilities or which would require governmental (including
regulatory) consent, approval, license or authorization to provide a Bank
Guarantee unless such consent, approval, license or authorization has been
received or which would result in a material adverse tax consequence to the
Borrower or one of its subsidiaries (including as a result of the operation of
Section 956 of the IRS Code or any similar law or regulation in any applicable
jurisdiction) as reasonably determined by the Borrower, (d) not-for-profit
subsidiaries, if any, (e) foreign subsidiaries, (f) any direct or indirect
domestic subsidiary of a foreign subsidiary, (g) any domestic restricted
subsidiary substantially all of the assets of which constitute the equity of
foreign subsidiaries(a “FSHCO”) and (h) certain special purpose entities.

 

B-11

--------------------------------------------------------------------------------


 

                                                                                                                                                                                                                                               
Notwithstanding the foregoing, additional subsidiaries may be excluded from the
guarantee requirements in circumstances where the Borrower and the
Administrative Agent reasonably agree that the cost of providing such a
guarantee is excessive in relation to the value afforded thereby.

 

Security:                                                                                                                                                                                               
Subject to the limitations set forth below in this section and subject to the
Conditionality Provision, the Borrower Bank Obligations, the Bank Guarantees
and, at the option of the Borrower, the Hedging/Cash Management Arrangements
will be secured by: (a) a perfected pledge of the equity securities of the
Borrower and of each direct, restricted subsidiary of the Borrower and of each
subsidiary Guarantor (provided that except as set forth below, any such pledge
of the equity securities of a subsidiary organized under laws other than the
United States or any state thereof shall not be required to be perfected under
the laws of its jurisdiction of organization) and (b) perfected security
interests in, and mortgages on, substantially all tangible and intangible
personal property and material fee-owned real property of Holdings, the Borrower
and each subsidiary Guarantor (including but not limited to accounts receivable,
inventory, equipment, general intangibles (including contract rights),
investment property, intellectual property, material intercompany notes and
proceeds of the foregoing) (the items described in clauses (a) and (b) above,
but excluding the Excluded Assets (as defined below), collectively, the
“Collateral”).

 

                                                                                                                                                                                                                                               
Notwithstanding anything to the contrary, the Collateral shall exclude the
following:  (i) any fee-owned real property with a fair market value of less
than an amount to be agreed (with all required mortgages being permitted to be
delivered post-closing) and all leasehold interests (including requirements to
deliver landlord lien waivers, estoppels and collateral access letters);
(ii) motor vehicles and other assets subject to certificates of title;
(iii) pledges and security interests prohibited by applicable law, rule or
regulation; (iv) equity interests in any person other than wholly owned
restricted subsidiaries to the extent not permitted by the terms of such
person’s organizational or joint venture documents; (v) assets to the extent a
security interest in such assets would result in material adverse tax
consequences (including as a result of the operation of Section 956 of the IRS
Code or any similar law or

 

B-12

--------------------------------------------------------------------------------


 

regulation in any applicable jurisdiction) as reasonably determined by the
Borrower; (vi) any lease, license or other agreement or any property subject to
a purchase money security interest or similar arrangement to the extent that a
grant of a security interest therein would violate or invalidate such lease,
license or agreement or purchase money arrangement or create a right of
termination in favor of any other party thereto (other than the Borrower or a
Guarantor) after giving effect to the applicable anti-assignment provisions of
the Uniform Commercial Code other than proceeds and receivables thereof, the
assignment of which is expressly deemed effective under the Uniform Commercial
Code notwithstanding such prohibition; (vii) those assets as to which the
Administrative Agent and the Borrower reasonably agree that the cost of
obtaining such a security interest or perfection thereof are excessive in
relation to the benefit to the Lenders of the security to be afforded thereby;
(viii) in excess of 65% of the voting capital stock of (A) any subsidiaries not
organized under the laws of the United States or any state thereof or (B) any
FSHCO; (ix) any of the capital stock of (A) indirect subsidiaries not organized
under the laws of the United States or any state thereof or (B) any direct or
indirect subsidiary organized under the laws of the United States or any state
thereof of a subsidiary not organized under the laws of the United States or any
state thereof; (x) any governmental licenses or state or local franchises,
charters and authorizations, to the extent security interests in such licenses,
franchises, charters or authorizations are prohibited or restricted thereby
after giving effect to the applicable anti-assignment provisions of the Uniform
Commercial Code; (xi) “intent-to-use” trademark applications; and (xii) other
exceptions to be mutually agreed upon (the foregoing described in clauses
(i) through (xii) are, collectively, the “Excluded Assets”).  In addition, in no
event shall (a) control agreements or control or similar arrangements be
required with respect to deposit, securities or commodity accounts, (b) notices
be required to be sent to account debtors or other contractual third-parties
prior to the occurrence and absent the continuance of an event of default, (c)
perfection (except to the extent perfected through the filling of Uniform
Commercial Code financing statements) be required with respect to letter of
credit rights and commercial tort claims, (d) security documents governed by the
law of the jurisdiction in which assets are located be required unless such
jurisdiction is

 

B-13

--------------------------------------------------------------------------------


 

also the jurisdiction (x) of organization of the person granting such lien, (y)
of any other grantor or (z) is the United States or any state thereof and (e)
security documents governed by the laws of a jurisdiction other than the United
States or any state thereof be required.

 

                                                                                                                                                                                                                                               
All the above-described pledges, security interests and mortgages shall be
created on terms to be set forth in the Bank Facilities Documentation; and none
of the Collateral shall be subject to other pledges, security interests or
mortgages (except permitted liens and other exceptions and baskets to be set
forth in the Bank Facilities Documentation).

 

Mandatory
Prepayments:                                                                                                   
Loans under the Term Facility shall be prepaid with:

 

                                                                                                                                                                                                                                               
(A)                               commencing with the 2014 fiscal year of
Holdings (for the portion of such fiscal year commencing on the Closing Date, if
applicable), 50% of excess cash flow, with step-downs to 25% upon achievement of
a First Lien Leverage Ratio equal to or less than 3.00:1.00 and to 0% upon
achievement of a First Lien Leverage Ratio equal to or less than 2.50:1.00;
provided that, in any fiscal year, any voluntary prepayments of loans under the
Term Facility and loans under the Revolving Facility to the extent commitments
thereunder are permanently reduced by the amount of such prepayments, other than
prepayments funded with the proceeds of incurrences of long term indebtedness,
shall be credited against excess cash flow prepayment obligations on a
dollar-for-dollar basis for such fiscal year;

 

                                                                                                                                                                                                                                               
(B)                               100% of the net cash proceeds (which will be
defined to exclude, among other things, (i) the amount of any required tax
distribution that the Borrower may make as a result of such sale or disposition,
(ii) the repayment of customer deposits required upon such sale and (iii) the
repayment of any indebtedness secured by a lien on the asset subject to the
prepayment event described below) of all non-ordinary course asset sales or
other dispositions of property by the Borrower and its restricted subsidiaries
(including insurance and condemnation proceeds) in excess of an amount to

 

B-14

--------------------------------------------------------------------------------


 

be agreed and subject to the right of the Borrower to reinvest 100% of such
proceeds (including to make permitted acquisitions and certain other
investments), if such proceeds are reinvested (or committed to be reinvested)
within 12 months and, if so committed to be reinvested, so long as such
reinvestment is actually completed within 180 days thereafter, and other
exceptions to be set forth in the Bank Facilities Documentation; and

 

                                                                                                                                                                                                                                               
(C)                               100% of the net cash proceeds of issuances of
debt obligations of the Borrower and its restricted subsidiaries after the
Closing Date (other than debt permitted under the Bank Facilities Documentation,
but including the Refinancing Facilities and the Refinancing Notes).

 

                                                                                                                                                                                                                                               
Mandatory prepayments shall be applied, without premium or penalty, subject to
reimbursement of the Lenders’ redeployment costs in the case of a prepayment of
Adjusted LIBOR borrowings other than on the last day of the relevant interest
period, to the next scheduled installments of principal of the Term Facility in
direct order of maturity.

 

                                                                                                                                                                                                                                               
Any Lender may elect not to accept its pro rata portion of any mandatory
prepayment (each a “Declining Lender”).  Any prepayment amount declined by a
Declining Lender (“Declined Amounts”) may be retained by the Borrower and shall
increase the Available Amount Basket (as defined below).

 

                                                                                                                                                                                                                                               
The loans under the Revolving Facility shall be prepaid and the letters of
credit cash collateralized to the extent such extensions of credit exceed the
amount of the commitments under the Revolving Facility.

 

                                                                                                                                                                                                                                               
Prepayments from non-United States subsidiaries’ excess cash flow or from
proceeds of their asset sales will be limited under the Bank Facilities
Documentation to the extent such prepayments would result in material adverse
tax consequences or would be prohibited or restricted by applicable law, rule or
regulation.

 

Voluntary Prepayments and

Reductions in
Commitments:                                                                                
Voluntary reductions of the unutilized portion of the Revolving Facility
commitments and voluntary

 

B-15

--------------------------------------------------------------------------------


 

prepayments of borrowings under the Bank Facilities will be permitted at any
time, in minimum principal amounts to be agreed upon, without premium or penalty
(subject to the below), subject to reimbursement of the Lenders’ redeployment
costs in the case of a prepayment of Adjusted LIBOR borrowings other than on the
last day of the relevant interest period.

 

                                                                                                                                                                                                                                               
Voluntary prepayments of the Term Facility and any Incremental Term Facility
shall be permitted at any time, without premium or penalty, other than, with
respect to the Term Facility, the Prepayment Premium (as defined below).  All
voluntary prepayments of the Term Facility and any Incremental Term Facility
will be applied to the remaining amortization payments under the Term Facility
and Incremental Term Facility, as applicable, and may be applied to either the
Term Facility or any Incremental Term Facility, in any case, as directed by the
Borrower (and absent such direction, in direct order of maturity thereof).

 

                                                                                                                                                                                                                                               
“Prepayment Premium” means a 1.00% premium payable on the principal amount of
any Term Loans prepaid (or subject to amendment) in connection with a Repricing
Event (as defined below) prior to the first anniversary of the Closing Date.

 

                                                                                                                                                                                                                                               
“Repricing Event” means (i) any prepayment or repayment of the Term Loans, in
whole or in part, with the proceeds of, or conversion of the Term Facility into,
any new or replacement tranche of term loans, including any Refinancing Term
Facility, bearing interest with an “effective yield” (to be defined to include
upfront fees and original issue discount on customary terms and any interest
rate floor but excluding customary arrangement fees and commitment fees paid to
the arrangers) less than the “effective yield” applicable to the Term Facility
(as such comparative yields are determined in the reasonable judgment of the
Administrative Agent consistent with generally accepted financial practices) but
excluding any new or replacement loans incurred in connection with a change of
control and (ii) any amendment to the Term Facility which reduces the “effective
yield” applicable to the Term Loans.

 

B-16

--------------------------------------------------------------------------------


 

Documentation & Defined
Terms:                                                       The definitive
documentation for the Bank Facilities (the “Bank Facilities Documentation”) will
be substantially consistent with Specified Precedent.

 

                                                                                                                                                                                                                                               
As used herein:

 

                                                                                                                                                                                                                                               
“EBITDA” shall be defined consistent with Specified Precedent, but in any event
to include (without duplication) attributable EBITDA of joint ventures, certain
acquisition-related synergies, and add-backs and other provisions as set forth
on Annex II to this Exhibit B.

 

“First Lien Leverage Ratio” shall be defined as the ratio of consolidated first
lien senior secured funded debt net of unrestricted cash and cash equivalents
(with no cap or repatriation related limits to the extent such cash is available
to service any such debt) of Holdings and its restricted subsidiaries to
consolidated EBITDA of Holdings and its restricted subsidiaries.

 

“Senior Secured Leverage Ratio” shall be defined as the ratio of consolidated
senior secured funded debt (net of unrestricted cash and cash equivalents (with
no cap or repatriation related limits to the extent such cash is available to
service any such debt) of Holdings and its restricted subsidiaries to
consolidated EBITDA of Holdings and its restricted subsidiaries.

 

“Total Leverage Ratio” shall be defined as the ratio of consolidated funded debt
net of unrestricted cash and cash equivalents (with no cap or repatriation
related limits to the extent such cash is available to service any such debt) of
Holdings and its restricted subsidiaries to consolidated EBITDA of Holdings and
its restricted subsidiaries.

 

Representations and
Warranties:                                                              
Consistent with Specified Precedent and limited to the following (to be
applicable to Holdings, the Borrower and its restricted subsidiaries only):
organizational status and good standing; power and authority, execution,
delivery and enforceability of Bank Facilities Documentation; with respect to
Bank Facilities Documentation, no violation of, or conflict with, law or
organizational documents; compliance with law; litigation; margin regulations;
material governmental approvals with respect to the Bank Facilities; Investment
Company Act; accurate and complete disclosure; accuracy of historical financial
statements

 

B-17

--------------------------------------------------------------------------------


 

(including pro forma financial statements based on historical balance sheets);
no material adverse change (after the Closing Date); taxes; ERISA; labor
matters; subsidiaries; intellectual property; environmental laws; use of
proceeds; ownership of properties; creation, perfection and, with respect to
equity interests, priority of liens and other security interests (subject to the
Conditionality Provision); anti-terrorism laws; PATRIOT Act; OFAC; FCPA; senior
debt; consolidated Closing Date solvency of Holdings and its subsidiaries;
subject, in the case of each of the foregoing representations and warranties, to
customary qualifications and limitations for materiality to be provided in the
Bank Facilities Documentation.

 

Conditions to Initial
Borrowing:                                                                    
The availability of the initial borrowing and other extensions of credit under
the Bank Facilities on the Closing Date will be subject solely to the conditions
in Section 6 of the Commitment Letter, the applicable conditions set forth in
the “Conditions to All Borrowings” section below and in Exhibit C to the
Commitment Letter.

 

Conditions to All
Borrowings:                                                                                
The making of each extension of credit under the Bank Facilities shall be
conditioned upon (a) delivery of a customary borrowing notice, (b) after the
Closing Date, the accuracy of representations and warranties in all material
respects and (c) after the Closing Date, the absence of defaults or events of
default at the time of, or after giving effect to the making of, such extension
of credit.

 

Affirmative
Covenants:                                                                                                             
Consistent with Specified Precedent and limited to the following (to be
applicable to Holdings, the Borrower and their restricted subsidiaries only):
delivery of annual consolidated financial statements of Holdings within 90 days
of fiscal year end and quarterly consolidated financial statements of Holdings
within 45 days of the end of the first three quarters of each fiscal year and,
in connection with the annual financial statements, an annual audit opinion from
nationally recognized auditors that is not subject to any qualification,
exception or explanatory paragraph as to “going concern” or scope of the audit
(other than any such exception or explanatory paragraph (but not a
qualification) that is expressly solely with respect to, or expressly resulting
solely from, an upcoming maturity date under the Bank Facilities occurring
within one year from the time such opinion is delivered), in each case with
accompanying management discussion and analysis; annual

 

B-18

--------------------------------------------------------------------------------


 

budget reports, accountants’ letters, officers certificates and other
information reasonably requested by the Administrative Agent; notices of
defaults under the Bank Facilities, material adverse effect, litigation, and
ERISA events; inspections (subject to frequency (so long as there is no ongoing
event of default) and cost reimbursement limitations to be agreed); maintenance
of property (subject to casualty, condemnation and normal wear and tear) and
customary insurance; maintenance of existence and corporate franchises, rights
and privileges; maintenance and inspection of books and records; payment of
taxes; compliance with laws and regulations (including ERISA, environmental and
PATRIOT Act); additional Guarantors and Collateral (subject to limitations set
forth above in “Security”); use of proceeds; changes in lines of business;
commercially reasonable efforts to maintain public corporate credit/family
ratings of the Borrower and ratings of the Bank Facilities from Moody’s and S&P
(but not to maintain a specific rating); and further assurances on collateral
matters, subject, in the case of each of the foregoing covenants, to limitations
for materiality, exceptions and qualifications to be provided in the Bank
Facilities Documentation.

 

Negative
Covenants:                                                                                                                             
Consistent with Specified Precedent and limited to the following (to be
applicable to Holdings, the Borrower and their restricted subsidiaries)
limitations on:

 

(a)                                 the incurrence of indebtedness (which shall
permit, among other things, the incurrence and/or existence of (i) indebtedness
under the Bank Facilities (including Incremental Facilities), (ii) the 2018
Notes, the 2019 Notes and the 2020 Notes, and permitted refinancings thereof,
(iii) certain indebtedness existing on the Closing Date and permitted
refinancings thereof, (iv) Incremental Notes and permitted refinancings thereof,
(v) Refinancing Facilities (and/or Refinancing Notes), (vi) unsecured
indebtedness, subject to customary terms and conditions, so long as the Fixed
Charge Coverage Ratio (to be defined in a manner to be agreed) on a pro forma
basis is no less than 2.00:1.00; provided that any such indebtedness incurred by
a restricted subsidiary that is not a Guarantor, or that does not become a
Guarantor, shall be capped at an amount to be agreed, (vii)

 

B-19

--------------------------------------------------------------------------------


 

indebtedness that is secured on a pari passu basis to the obligations under the
Bank Facilities, subject to customary terms and conditions, so long as the
Senior Secured Leverage Ratio on a pro forma basis does not exceed a level equal
to 3.00:1.00; provided that any such indebtedness incurred by a restricted
subsidiary that is not a Guarantor, or that does not become a Guarantor, shall
be capped at an amount to be agreed and (viii) indebtedness that is secured on a
junior basis to the obligations under the Bank Facilities, subject to customary
terms and conditions, so long as the Fixed Charge Coverage Ratio on a pro forma
basis is no less than 2.00:1.00; provided that any such indebtedness incurred by
a restricted subsidiary that is not a Guarantor, or that does not become a
Guarantor, shall be capped at an amount to be agreed).  Intercreditor
arrangements with respect to permitted pari passu or junior lien indebtedness
shall be subject to intercreditor arrangements customary for such facilities;

 

(b)                                 liens;

 

(c)                                  fundamental changes;

 

(d)                                 sales, transfers and other dispositions of
property and assets but with exceptions to include, among other things, sales of
non-core assets acquired in a Permitted Acquisition subject to the Asset Sale
Conditions (as defined below);

 

(e)                                  investments (which shall permit, among
other things, (i) intercompany investments, reorganizations and other activities
related to tax planning and reorganization, so long as, after giving effect
thereto, the security interest of the Lenders in the Collateral, taken as a
whole, is not materially impaired and subject to limitations on investments in
non-Guarantor subsidiaries to be agreed,(ii) Permitted Acquisitions and
(iii) investments in joint ventures up to an amount to be agreed);

 

(f)                                   dividends or distributions on, or
redemptions of, the Borrower’s equity and other restricted payments (which shall
permit, among other things, (i) in the

 

B-20

--------------------------------------------------------------------------------


 

absence of any event of default, the payment of deferred transaction fees with
respect to the Acquisition and management fees, in each case, in accordance with
a customary management agreement, (ii) tax distributions in amounts sufficient
to permit its direct or indirect parent to pay its consolidated, combined or
similar tax liability in respect of the Borrower and its subsidiaries and
(iii) payments pursuant to a general restricted payments basket to be agreed);

 

(g)                                  prepayments, repurchases or redemptions of
contractually subordinated, second lien debt or certain unsecured debt or
amendments of contractually subordinated, second lien or such unsecured debt
documents in a manner material and adverse to the Lenders;

 

(h)                                 changes in fiscal year;

 

(i)                                     transactions with affiliates; and

 

(j)                                    negative pledge clauses with respect to
the Collateral securing the Bank Facilities and restrictions on distributions by
subsidiaries.

 

The negative covenants will be subject, in the case of each of the foregoing
covenants, to exceptions, qualifications and “baskets” to be set forth in the
Bank Facilities Documentation, including (x) certain baskets based on the
greater of an amount to be agreed and a percentage of consolidated total assets
or consolidated EBITDA and (y) an available basket amount (the “Available Amount
Basket”) equal to $50,000,000 plus an amount that will be built by, among other
things, (a) retained excess cash flow plus (b) the net cash proceeds of equity
issuances and capital contributions (other than disqualified equity) received by
the Borrower, plus (c) the net cash proceeds of debt and disqualified equity of
the Borrower, in each case issued after the Closing Date, which have been
exchanged or converted into qualified equity of the Borrower or the direct or
indirect parent of the Borrower, plus (d) the net cash proceeds of sales of
investments made under the Available Amount Basket, plus (e) returns, profits,
distributions and similar amounts received in cash or cash equivalents on
investments made under the Available

 

B-21

--------------------------------------------------------------------------------


 

Amount Basket, plus (f) the investments of the Borrower and its restricted
subsidiaries in any unrestricted subsidiary that has been re-designated as a
restricted subsidiary or that has been merged or consolidated into the Borrower
or any of its restricted subsidiaries or the fair market value of the assets of
any unrestricted subsidiary that have been transferred to the Borrower or any of
its restricted subsidiaries, plus (g) Declined Amounts.  The Available Amount
Basket may be used for, among other things, investments, restricted payments and
the prepayment or redemption of subordinated or second lien or unsecured debt;
provided that, no event of default under the Bank Facilities Documentation shall
exist or result therefrom.  Usage of the Available Amount Basket (other than for
bona fide investments) shall be subject to the Total Leverage Ratio, on a pro
forma basis, not exceeding 4.50:1.00.

 

The Borrower or any restricted subsidiary will be permitted to dispose of an
unlimited amount of assets for fair market value so long as for dispositions of
assets with a fair market value in excess of an amount to be agreed, (a) at
least 75% of the consideration for such asset sales consists of cash (subject to
customary exceptions to the cash consideration requirement to be set forth in
the Bank Facilities Documentation, including a basket in an amount to be agreed
for non-cash consideration that may be designated as cash consideration), (b) no
event of default under the Bank Facilities would exist after giving effect
thereto, and (c) such asset sale is subject to the terms set forth in the
section entitled “Mandatory Prepayments” hereof (without limiting the
reinvestment rights applicable thereto) (the provisions in these clauses (a),
(b) and (c), the “Asset Sale Conditions”).

 

The Borrower or any restricted subsidiary will be permitted to make acquisitions
(each, a “Permitted Acquisition”) so long as (a) there is no event of default
immediately after giving pro forma effect to such acquisition and the incurrence
of indebtedness in connection therewith, (b) the acquired company or assets are
in the same or a generally related business as the Borrower and its subsidiaries
and (c) subject to the limitations set forth in “Guarantees” and “Security”
above (including with respect to foreign subsidiaries), the acquired company and
its subsidiaries will become Guarantors and pledge their Collateral to the
Administrative Agent; provided that acquisitions of entities

 

B-22

--------------------------------------------------------------------------------


 

that do not become Guarantors will be capped at an aggregate consideration to be
agreed.

 

Financial
Covenant:                                                                                                                                
Consistent with Specified Precedent, the Bank Facilities Documentation will
contain the following financial covenant with regard to Holdings and its
restricted subsidiaries on a consolidated basis, solely for the benefit of the
Revolving Lenders:

 

Maintenance of a maximum First Lien Leverage Ratio, which ratio will be
applicable to the Revolving Facility only and will be tested (i) at the end of
any quarter when 15% or more of the Revolving Facility is outstanding in the
form of Revolving Loans, Specified Letters of Credit (as defined below) or
reimbursement obligations in connection with drawn letters of credit at the end
of such quarter  and (ii) at any time the Borrower (x) makes a borrowing under
the Revolving Facility or (y) requests, increases, extends or renews a Specified
Letter of Credit (except to the extent such letter of credit has been cash
collateralized in a manner reasonably satisfactory to the Issuing Bank).  In the
case of clause (ii), the financial covenant shall be tested at the time of any
such incurrence by looking back to the last day of the prior quarter to
determine if the Borrower would have been in compliance with the financial
covenant as of such quarter end if the financial covenant had been tested for
such quarter (without, if a borrowing or request for the issuance, increase,
extension or renewal of a Specified Letter of Credit is being contemplated,
giving pro forma effect thereto).

 

“Specified Letters of Credit” shall mean any letter of credit other than
(i) letters of credit outstanding as of the Closing Date, including any
renewals, extensions or replacements thereof, and (ii) letters of credit issued
to support performance obligations and other operational contract or policy
guarantees (but in any event, other than in respect of debt for borrowed money).

 

When required to be tested, the financial covenant will be tested with respect
to Holdings and its restricted subsidiaries on a consolidated basis beginning
with the last day of the first full quarter of the Borrower after the Closing
Date.

 

B-23

--------------------------------------------------------------------------------


 

The Financial Covenant shall be set at levels providing at least a 35% cushion
(with no step-downs) in EBITDA above the EBITDA level set forth in the model
provided in the Information Memorandum for the first full fiscal quarter after
the Closing Date (the “Borrower Model”), which model shall be the last model
delivered to each of the Joint Bookrunners on January 27, 2013 (together with
any updates or modifications thereto reasonably agreed between the Borrower and
the Joint Bookrunners or as necessary to reflect any exercise of “market flex”
pursuant to the Fee Letter and, to the extent not reflected in the Borrower
Model, any OID).

 

For purposes of determining compliance with the financial covenant, any cash
equity contribution (which shall be common equity or otherwise in a form
reasonably acceptable to the Administrative Agent) made to the Borrower after a
time to be agreed and on or prior to the day that is 10 business days after the
day on which financial statements are required to be delivered for such fiscal
quarter will, at the request of the Borrower, be included in the calculation of
consolidated EBITDA solely for the purposes of determining compliance with the
financial covenant at the end of such fiscal quarter and applicable subsequent
periods which include such fiscal quarter (any such equity contribution so
included in the calculation of consolidated EBITDA, a “Specified Equity
Contribution”); provided that (a) in each four fiscal quarter period, there
shall be at least two fiscal quarters in respect of which no Specified Equity
Contribution is made and no more than five Specified Equity Contributions may be
made during the term of the Bank Facilities, (b) the amount of any Specified
Equity Contribution shall be no greater than the amount required to cause the
Borrower to be in pro forma compliance with the financial covenant, (c) all
Specified Equity Contributions shall be disregarded for purposes of determining
any financial ratio-based conditions, pricing or any baskets with respect to the
covenants contained in the Bank Facilities Documentation and (d) there shall be
no pro forma or other reduction in indebtedness with the proceeds of any
Specified Equity Contribution for determining compliance with the financial
covenant for the fiscal quarter in which such Specified Equity Contribution is
made.

 

B-24

--------------------------------------------------------------------------------


 

Unrestricted
Subsidiaries:                                                                                                       
The Bank Facilities Documentation will contain provisions pursuant to which,
subject to limitations to be agreed consistent with Specified Precedent
(including on loans, advances, guarantees and other investments in unrestricted
subsidiaries, and transactions with affiliates), the Borrower will be permitted
to designate any existing or subsequently acquired or organized subsidiary as an
“unrestricted subsidiary” and subsequently re-designate any such unrestricted
subsidiary as a restricted subsidiary so long as (w) no event of default then
exists or would result therefrom, (x) after giving effect to any such
designation or re-designation, if the financial covenant is then required to be
tested, the Borrower shall be in pro forma compliance with the financial
covenant in the Bank Facilities Documentation recomputed as of the last day of
the most recently ended fiscal quarter of the Borrower for which financial
statements are made available, (y) the designation of any unrestricted
subsidiary as a restricted subsidiary shall constitute the incurrence at the
time of designation of any indebtedness or liens of such subsidiary existing at
such time and (z) the fair market value of such subsidiary at the time it is
designated as an “unrestricted subsidiary” shall be treated as an investment by
the Borrower at such time.  Unrestricted subsidiaries will not be subject to the
representation and warranties, affirmative or negative covenant or event of
default provisions of the Bank Facilities Documentation and the results of
operations and indebtedness of unrestricted subsidiaries will not be taken into
account for purposes of determining compliance with any financial ratio or
covenant contained in the Bank Facilities Documentation.

 

Events of
Default:                                                                                                                                           
Consistent with Specified Precedent and limited to the following (to be
applicable to Holdings, the Borrower and its restricted subsidiaries only):
nonpayment of principal when due; nonpayment of interest or other amounts after
a customary five business day grace period; violation of covenants ((i) subject,
in the case of certain of such covenants, to a thirty day grace period and
(ii) provided that, with respect to the financial covenant, a breach shall only
result in an event of default with respect to the Term Facility when the
Revolving Lenders have terminated the commitments under the Revolving Facility
and accelerated any Revolving Loans then outstanding); incorrectness of
representations and warranties in any material respect; cross default and cross
acceleration to material

 

B-25

--------------------------------------------------------------------------------


 

indebtedness; bankruptcy or other insolvency events of Holdings, the Borrower or
their material restricted subsidiaries (with a customary grace period for
involuntary events); material monetary judgments; ERISA events; actual or
asserted invalidity of material guarantees or security documents; and change of
control.

 

Voting:                                                                                                                                                                                                       
Amendments and waivers of the Bank Facilities Documentation will require the
approval of Lenders holding more than 50% of the aggregate amount of the loans
and commitments under the Bank Facilities (the “Required Lenders”), except that
(i) the consent of each Lender directly and adversely affected thereby shall
also be required with respect to: (A) increases in or extensions of the
commitment of such Lender, (B) reductions of principal, interest or fees (but
not by virtue of a default waiver or change to a financial ratio),
(C) reductions in the amount of or extensions of scheduled amortization payments
or final maturity or times for payment of interest and fees to such Lender and
(D) changes in certain pro rata sharing provisions, (ii) the consent of 100% of
the Lenders will be required with respect to (A) modifications to any of the
voting percentages and (B) releases of all or substantially all of the
Guarantors or releases of all or substantially all of the Collateral (other than
in connection with permitted asset sales), and (iii) customary protections for
the Administrative Agent, the Swingline Lender and the Issuing Banks will be
provided.  Defaulting Lenders shall not be included in the calculation of
Required Lenders.

 

Notwithstanding the foregoing, amendments and waivers of the financial covenant
shall only require the approval of Lenders holding more than 50% of the
aggregate amount of the commitments under the Revolving Facility (other than any
Defaulting Lender).

 

The Bank Facilities Documentation shall contain customary provisions consistent
with Specified Precedent for replacing non-consenting Lenders in connection with
amendments and waivers requiring the consent of all Lenders or of all Lenders
directly affected thereby so long as Lenders holding at least 50% of the
aggregate amount of the loans and commitments under the Bank Facilities shall
have consented thereto.

 

B-26

--------------------------------------------------------------------------------


 

The Bank Facilities Documentation shall contain customary provisions consistent
with Specified Precedent for replacing, prepaying or terminating the commitments
with respect to a Lender failing to or that the Borrower or the Administrative
Agent otherwise reasonably believes may fail to fund its commitments (a
“Defaulting Lender”) or seeking indemnity for increased costs or grossed-up tax
payments and other defaulting lender provisions consistent with Specified
Precedent.

 

The Bank Facilities Documentation will permit amendments thereof without the
approval or consent of the Lenders to effect a permitted “repricing transaction”
other than any Lender holding loans subject to such “repricing transaction” that
will continue as a Lender in respect of the repriced tranche of the loans.

 

The Bank Facilities Documentation will permit amendments thereof without the
approval or consent of the Lenders to effect extensions of the maturity of loans
under the Term Facility and extensions of the maturity of commitments under the
Revolving Facility, in each case as further described under the heading “Final
Maturity and Amortization” above.

 

In addition, if the Administrative Agent and the Borrower shall have jointly
identified an obvious error or any error or omission of a technical nature in
the Bank Facilities Documentation, then the Administrative Agent and the
Borrower shall be permitted to amend such provision without any further action
or consent of any other party if the same is not objected to in writing by the
Required Lenders to the Administrative Agent within 5 business days following
receipt of notice thereof.

 

Cost and Yield
Protection:                                                                                                 
The Bank Facilities Documentation will include customary tax gross-up, cost and
yield protection provisions consistent with Specified Precedent (including with
respect to the Dodd-Frank Wall Street Reform and Consumer Protection Act and
Basel III).

 

Assignments and
Participations:                                                                  
After the Closing Date, the Lenders will be permitted to assign (except to
Disqualified Lenders) (a) loans under the Term Facility with the consent of the
Borrower and the Administrative Agent (in each case not to be unreasonably
withheld or delayed; it being understood that is shall be

 

B-27

--------------------------------------------------------------------------------


 

deemed reasonable for the Borrower to withold such consent in respect of a
prospective Lender if the Borrower reasonably believes such prospective Lender
would constitute a Disqualified Lender) and (b) loans and commitments under the
Revolving Facility with the consent of the Borrower, the Swingline Lender, the
Issuing Banks and the Administrative Agent (in each case not to be unreasonably
withheld or delayed); provided that (A) no consent of the Borrower shall be
required (i) after the occurrence and during the continuance of a payment or
bankruptcy event of default, (ii) with respect to any Term Loans, if such
assignment is an assignment to another Lender, an affiliate of a Lender or an
approved fund, and (iii) with respect to any Revolving Facility commitments, if
such assignment is to another Revolving Lender or an affiliate of a Revolving
Lender or an approved fund related thereto and (B) no consent of the
Administrative Agent shall be required with respect to assignment of any Term
Loans, if such assignment is an assignment to another Lender, an affiliate of a
Lender or an approved fund.  Each assignment (other than to another Lender, an
affiliate of a Lender or an approved fund) will be in an amount of an integral
multiple of $1 million in the case of the Term Facility and a minimum amount of
$5 million in the case of the Revolving Facility (or lesser amounts, if agreed
between the Borrower and the Administrative Agent) or, if less, all of such
Lender’s remaining loans and commitments of the applicable class.  Assignments
will be by novation and will not be required to be pro rata among the Bank
Facilities.  The Administrative Agent shall receive from the applicable assignor
or assignee a processing and recordation fee of $3,500 for each assignment (it
being understood that such recordation fee shall not apply to any assignments by
any of the Initial Lenders or any of their affiliates).  For any assignments for
which the Borrower’s consent is required, such consent shall be deemed to have
been given if the Borrower has not responded within 10 business days of a
request for such consent.

 

The Lenders will be permitted to sell participations in loans and commitments
consistent with Specified Precedent and in accordance with applicable law. 
Voting rights of participants shall be limited to matters set forth under
“Voting” above with respect to which the unanimous vote of all Lenders (or all
directly and adversely affected

 

B-28

--------------------------------------------------------------------------------


 

Lenders, if the participant is directly and adversely affected) would be
required.  Pledges of loans in accordance with applicable law shall be
permitted.

 

In addition, subject to the provisions below, non-pro rata distributions and
commitment reductions will be permitted in connection with open market purchases
by Holdings or the Borrower in an amount to be agreed and loan buy-back or
similar programs on terms to be mutually agreed.

 

The Bank Facilities Documentation will contain customary provisions permitting
affiliates of Holdings to become assignees in respect of the Term Facility,
subject to terms and conditions consistent with Specified Precedent.

 

Notwithstanding anything to the contrary set forth above, no Lender shall be
permitted to assign any loans under the Bank Facilities to any Disqualified
Lender, and sales of participation interests to any Disqualified Lender will be
restricted based on terms to be agreed consistent with Specified Precedent.  The
Bank Facilities Documentation shall contain customary provisions consistent with
Specified Precedent for replacing Disqualified Lenders. With the consent of the
Administrative Agent (not to be unreasonably withheld and such consent of the
Administrative Agent shall be deemed to have been given if the Administrative
Agent does not object within ten business days after identification of an
institution) from time to time after the Closing Date, the Borrower may
designate additional entities that will become Disqualified Lenders after such
designation.

 

Expenses and
Indemnification:                                                                     
The Borrower shall pay, if the Closing Date occurs, all reasonable and
documented out-of-pocket expenses of the Administrative Agent and the Commitment
Parties (without duplication) in connection with the syndication of the Bank
Facilities and the preparation, execution, delivery, administration, amendment,
waiver or modification and enforcement of the Bank Facilities Documentation
(including the reasonable fees, disbursements and other charges of counsel
identified herein or otherwise retained with the Borrower’s consent (such
consent not to be unreasonably withheld or delayed)).

 

The Borrower and the Guarantors, jointly and severally, will indemnify the
Administrative Agent, the Commitment

 

B-29

--------------------------------------------------------------------------------


 

Parties, the Lenders and their affiliates, and the officers, directors,
employees, advisors, agents, controlling persons and other representatives of
the foregoing and hold them harmless from and against all losses, claims,
damages, liabilities and reasonable and documented out-of-pocket costs, expenses
(including reasonable fees, disbursements and other charges of one firm of
counsel for all indemnified persons and, if necessary, one firm of local counsel
in each appropriate jurisdiction) (and, in the case of an actual or perceived
conflict of interest, where the indemnified person affected by such conflict
informs the Borrower of such conflict and thereafter retains its own counsel, of
another firm of counsel (and local counsel) for such affected indemnified
person) and all losses, claims, damages and liabilities of the indemnified
persons arising out of or relating to any claim or any litigation or other
proceeding (regardless of whether such indemnified person is a party thereto and
whether or not such proceedings are brought by the Borrower, its equity holders,
its affiliates, creditors or any other third person), that relates to the
Transactions, including the financing contemplated hereby, the Acquisition or
any transactions connected therewith; provided that none of the Administrative
Agent, any Commitment Party or any Lender (or any of its respective affiliates,
or any of its or their respective officers, directors, employees, advisors,
agents, controlling persons or other representatives) will be indemnified for
any loss, claim, damage, cost, expense or liability to the extent determined by
a court of competent jurisdiction in a final and non-appealable decision to have
resulted from the gross negligence, bad faith or willful misconduct of such
person or any of its affiliates or controlling persons or any of the officers,
directors, employees, agents or members of any of the foregoing, a material
breach of the Bank Facilities Documentation by any such persons or disputes
between and among indemnified persons (other than disputes involving claims
against the Administrative Agent in its capacity as such).

 

Governing Law and
Forum:                                                                                         
New York.

 

Counsel to the Administrative
Agent, Joint Lead Arrangers and

Joint
Bookrunners:                                                                                                                                        
Cravath, Swaine & Moore LLP.

 

B-30

--------------------------------------------------------------------------------


 

ANNEX I to
EXHIBIT B

 

Interest
Rates:                                                                                                                                                                
The interest rates under the Bank Facilities will be as follows:

 

Revolving Facility:  At the option of the Borrower, initially, Adjusted LIBOR
plus 3.00% or ABR plus 2.00%.

 

Term Facility:  At the option of the Borrower, initially, Adjusted LIBOR plus
3.00% or ABR plus 2.00%.

 

All swingline loans will be ABR loans.

 

From and after the delivery by the Borrower to the Administrative Agent of the
Borrower’s financial statements (or that of a direct or indirect parent of the
Borrower to be agreed) for the first full fiscal quarter of the Borrower
completed after the Closing Date, interest rate spreads with respect to the
Revolving Facility shall be determined by reference to the following pricing
grid:

 

First Lien
Leverage
Ratio

 

Applicable
Margin for
Adjusted
LIBOR

 

Applicable
Margin for
ABR

 

> 3.00:1.00

 

3.00

%

2.00

%

< 3.00:1.00 and > 2.00:1.00

 

2.75

%

1.75

%

< 2.00:1.00

 

2.50

%

1.50

%

 

B-I-1

--------------------------------------------------------------------------------


 

Bank Facilities

 

The Borrower may elect interest periods of 1, 2, 3 or 6 months (or, if available
to all relevant Lenders, 9 or 12 months) for Adjusted LIBOR borrowings.

 

Calculation of interest shall be on the basis of the actual days elapsed in a
year of 360 days (or 365 or 366 days, as the case may be, in the case of ABR
loans based on the prime rate).

 

Interest shall be payable in arrears (a) for loans accruing interest at a rate
based on Adjusted LIBOR, at the end of each interest period and, for interest
periods of greater than three months, every three months, and on the applicable
maturity date and (b) for loans accruing interest based on the ABR, quarterly in
arrears and on the applicable maturity date.

 

“ABR” is the Alternate Base Rate, which is the highest of (i) the prime
commercial lending rate published by the Wall Street Journal as the “prime
rate,” (ii) the Federal Funds Effective Rate plus 1/2 of 1.0% and (iii) the
one-month Adjusted LIBOR plus 1.0% per annum.

 

“Adjusted LIBOR” is the London interbank offered rate for dollars, adjusted for
statutory reserve requirements.

 

There shall be a minimum Adjusted LIBOR (i.e., Adjusted LIBOR prior to adding
any applicable interest rate margins thereto) requirement of 1.00% per annum and
a minimum ABR of 2.00%, applicable to the Term Facility only.

 

Letter of Credit
Fee:                                                                                                                                  
A per annum fee equal to the spread over Adjusted LIBOR under the Revolving
Facility will accrue on the aggregate face amount of outstanding letters of
credit under the Revolving Facility, payable in arrears at the end of each
quarter and upon the termination of the respective letter of credit, in each
case for the actual number of days elapsed over a 360-day year.  Such fees shall
be distributed to the Revolving Lenders pro rata in accordance with the amount
of each such Lender’s Revolving Facility commitment, with exceptions for
Defaulting Lenders.  In addition, the Borrower shall pay to each Issuing Bank,
for its own account, (a) a fronting fee equal to 0.125% upon the aggregate face
amount of outstanding letters of credit,

 

B-I-2

--------------------------------------------------------------------------------


 

payable in arrears at the end of each quarter and upon the termination of the
Revolving Facility, calculated based upon the actual number of days elapsed over
a 360-day year and (b) customary issuance and administration fees.

 

Commitment
Fees:                                                                                                                                          
The Borrower shall pay a commitment fee of 0.50% per annum on the average daily
unused portion of the Revolving Facility (with step-down to 0.375% per annum on
such portion if the First Lien Leverage Ratio is less than or equal to a level
to be agreed), payable quarterly in arrears commencing with the last business
day of the first full fiscal quarter ending after the Closing Date, calculated
based upon the actual number of days elapsed over a 360-day year.  Such fees
shall be distributed to the Revolving Lenders (other than the Swingline Lender
in its capacity as such) pro rata in accordance with the amount of each such
Lender’s Revolving Facility commitment, with exceptions for Defaulting Lenders.

 

B-I-3

--------------------------------------------------------------------------------


 

ANNEX II to
EXHIBIT B

 

EBITDA

 

The definition of “EBITDA” (and component definitions) in the Bank Facilities
Documentation will be defined to include, without limitation and without
duplication, add-backs (and corresponding applicable deductions) to consolidated
net income for:

 

(i) interest (including cash dividend payments on preferred stock to the extent
deducted in determining consolidated net income), taxes, depreciation and
amortization;

 

(ii) any expenses or charges related to any equity offering, investment,
disposition, recapitalization or the incurrence of indebtedness, including a
refinancing thereof (in each case, whether or not successful) and any amendment
or modification to the terms of any such transactions, including such fees,
expenses or charges related to the Transactions;

 

(iii)  restructuring charges, redemption premiums, prepayment penalties,
premiums and other related fees or reserves;

 

(iv) any write offs, write downs, amortization of intangibles or other noncash
charges, excluding any such charge that represents an accrual or reserve for a
cash expenditure for a future period;

 

(v)  minority interest expense;

 

(vi)  management, monitoring, consulting and advisory fees, and due diligence
expense and other transaction fees & expenses and related expenses paid (or any
accruals related to such fees or related expenses) (including by means of a
dividend) during such period;

 

(vii) costs or expenses incurred pursuant to any management equity plan, stock
option plan, phantom equity plan or any other management or employee benefit
plan or agreement or any stock subscription or stockholders agreement, to the
extent that such costs or expenses are funded with cash proceeds contributed to
capital or net cash proceeds of issuance of equity;

 

(viii) (a) any net gain (or loss) resulting in such period from derivatives and
the application of FASB ASC Topic 815, (b) any net gain or loss resulting in
such period from currency translation gains or losses related to currency
remeasurements of indebtedness and (c) the gain or loss resulting in such period
from a sale of receivables, payment intangibles and related assets in connection
with a receivables financing;

 

(ix)  pro forma adjustments to be set forth on a schedule to the credit
agreement as of the Closing Date, consistent with the Borrower Model;

 

(x)  extraordinary, unusual or non-recurring items;

 

(xi)  losses and gains on sales or dispositions of assets outside the ordinary
course of business;

 

B-II-1

--------------------------------------------------------------------------------


 

(xii)  expected cost savings, operating expense reductions and synergies (net of
the amount of actual amounts realized) reasonably identifiable and factually
supportable (in the good faith determination of the Borrower) related to (a) the
Transactions and (b) after the Closing Date, asset sales, acquisitions,
investments, dispositions, operating improvements, restructurings, cost saving
initiatives and certain other similar initiatives and transactions; provided,
with respect to clause (b), that such cost savings, operating expense reductions
or synergies are reasonably expected to be realized within 12 months of the
event giving rise thereto;

 

(xiii)  costs, charges, accruals, reserves or expenses attributable to cost
savings initiatives, operating expense reductions, transition, opening and
pre-opening expenses, business optimization, costs associated with non-recurring
management changes and other restructuring and integration costs, charges,
accruals, reserves and expenses (including, without limitation, inventory
optimization programs, software development costs, costs related to the closure
or consolidation of facilities and curtailments, costs related to entry into new
markets, consulting fees, signing costs, retention or completion bonuses,
relocation expenses, severance payments, and modifications to pension and
post-retirement employee benefit plans, new systems design and implementation
costs and project startup costs);

 

(xiv)  earn-out obligations incurred in connection with any acquisition other
investment and paid (if not previously accrued) or accrued;

 

(xv)  business interruption insurance proceeds;

 

(xvi)  the effects of purchase accounting;

 

(xvii) without duplication of the equity in the earnings of such joint venture
reflected in consolidated net income, EBITDA of any joint venture (calculated in
accordance with the definition of EBITDA) not to exceed the amount of EBITDA of
such joint venture attributable to the ownership of such joint venture by
Holdings or any restricted subsidiary;

 

(xviii)  net after-tax noncash compensation expense recorded from grants of
stock appreciation or similar rights, stock options, restricted stock or other
rights to officers, directors, employees, managers or consultants; and

 

(xix)  any non-cash cost related to the termination of any employee pension
benefit plan.

 

B-II-2

--------------------------------------------------------------------------------


 

EXHIBIT C

 

Project Wisconsin
Summary of Additional Conditions(2)

 

The initial borrowings under the Bank Facilities shall be subject to the
following conditions:

 

1.                                      Since the date hereof, there shall not
have occurred any change, effect, development or circumstance that, individually
or in the aggregate, constitutes or is reasonably likely to constitute a Company
Material Adverse Effect.  “Company Material Adverse Effect” means any change,
effect, development or circumstance which, individually or in the aggregate, has
resulted or would reasonably be expected to result in a material adverse effect
on the business, assets, liabilities, condition (financial or other) or results
of operations of the Company and its Subsidiaries, taken as a whole; provided,
however, that changes, effects, developments or circumstances to the extent
resulting from, directly or indirectly, the following shall be excluded from the
determination of Company Material Adverse Effect:  (i) any change, effect,
development or circumstance in any of the industries or markets in which the
Company or its Subsidiaries operates; (ii) any change in any Law or GAAP (or
changes in interpretations or enforcement of any Law or GAAP) applicable to the
Company or any of its Subsidiaries or any of their respective properties or
assets; (iii) changes in general economic, regulatory or political conditions or
the financial, credit or securities markets in general (including changes in
interest or exchange rates, stock, bond and/or debt prices); (iv) any acts of
God, natural disasters, earthquakes, hurricanes, terrorism, armed hostilities,
war or any escalation or worsening thereof; (v) the negotiation, execution or
announcement of the Merger Agreement or the transactions contemplated thereby
(including the impact of any of the foregoing on relationships with customers,
suppliers, licensors, employees or regulators (including any Gaming Authority)),
and any Proceeding arising therefrom or in connection therewith; (vi) any action
taken as expressly permitted or required by the Merger Agreement (it being
understood and agreed that actions taken by the Company or its Subsidiaries
pursuant to its obligations under Section 6.1 of the Merger Agreement to conduct
its business shall not be excluded in determining whether a Company Material
Adverse Effect has occurred) or any action taken at the written direction of
Parent or Merger Sub; (vii) any changes in the market price or trading volume of
the Company Common Stock, any changes in credit ratings or any failure (in and
of itself) by the Company or its Subsidiaries to meet internal, analysts’ or
other earnings estimates, budgets, plans, forecasts or financial projections of
its revenues, earnings or other financial performance or results of operations
(but not excluding any change, effect, development or circumstance giving rise
to any such change or failure to the extent such change, effect, development or
circumstance is not otherwise excluded pursuant to this definition); (viii)
changes, effects, developments or circumstances to the extent arising from or
relating to the identity of Parent or Merger Sub or Parent’s ability to obtain
the Gaming Approvals; or (ix) any matter disclosed in the Company

 

--------------------------------------------------------------------------------

(2)         Capitalized terms used in this Exhibit C shall have the meanings set
forth in the Commitment Letter to which this Exhibit C is attached (the
“Commitment Letter”) and the other Exhibits attached to the Commitment Letter.

 

C-1

--------------------------------------------------------------------------------


 

Disclosure Letter to the extent reasonably foreseeable from the face of such
disclosure; but only to the extent, in the case of clauses (i), (ii), (iii) or
(iv), such change, effect, development or circumstance does not
disproportionately impact the Company and its Subsidiaries, taken as a whole,
relative to other companies in the industries in which the Company or its
Subsidiaries operate.  Capitalized terms in the preceding definition are used as
defined in the Merger Agreement in effect on the date hereof.

 

2.                                      The Acquisition shall have been
consummated, or substantially simultaneously with the initial borrowing under
the Bank Facilities, shall be consummated, in all material respects in
accordance with the terms of the Merger Agreement, without giving effect to any
modifications, amendments, consents or waivers thereto or thereunder that are
material and adverse to the Lenders without the prior consent of the Joint
Bookrunners (such consent not to be unreasonably withheld, delayed or
conditioned).  The Joint Bookrunners hereby acknowledge that they are satisfied
with the executed Merger Agreement, dated as of the date hereof, and the
disclosure schedules and exhibits thereto.  For purposes of the foregoing
condition, it is hereby understood and agreed that any reduction in the purchase
price of less than or equal to 10% in the aggregate in connection with the
Acquisition shall not be deemed to be material and adverse to the interests of
the Lenders and the Joint Bookrunners; provided that any reduction of the
purchase price shall be allocated to a reduction in any amounts to be funded
under the Term Facility. The Specified Merger Agreement Representations and the
Specified Representations shall be true and correct in all material respects
(or, in the case of Section 4.10(a) of the Merger Agreement, in all respects).

 

3.                                      The Refinancing shall have been
consummated.

 

4.                                      The Joint Bookrunners shall have
received (a) audited consolidated balance sheets of each of Holdings and the
Company and related statements of income, changes in equity and cash flows of
each of Holdings and the Company for each of their respective three (3) most
recently completed fiscal years ended at least 90 days before the Closing Date
and (b) unaudited consolidated balance sheets and related statements of income,
changes in equity and cash flows of each of Holdings and the Company for each
subsequent fiscal quarter after the audited financial statements referred to
above and ended at least 45 days before the Closing Date (other than any fiscal
fourth quarter).  The Joint Bookrunners hereby acknowledge receipt of (x) the
financial statements in the foregoing clause (a) (A) in the case of Holdings,
for the fiscal years ended 2011, 2010 and 2009 and (B) in the case of the
Company, for the fiscal years ended 2012, 2011 and 2010, and (y) the financial
statements in the foregoing clause (b) (A) in the case of Holdings, for the
fiscal quarters ended March 31, 2012, June 30, 2012 and September 30, 2012 and
(B) in the case of the Company, for the fiscal quarter ended September 30, 2012.

 

5.                                      The Joint Bookrunners shall have
received a pro forma consolidated balance sheet and related pro forma
consolidated statement of income of Holdings and its subsidiaries (based on the
financial statements of Holdings and the Company referred to in paragraph 4
above) as of and for the twelve-month period ending on the last day of the most
recently completed four-fiscal quarter period ended at least 45 days prior to
the Closing Date (or, if the most recently completed fiscal period is the end of
a fiscal year, ended at least 90 days before the Closing

 

C-2

--------------------------------------------------------------------------------


 

Date), prepared after giving effect to the Transactions as if the Transactions
had occurred as of such date (in the case of such balance sheet) or at the
beginning of such period (in the case of such other financial statements), which
need not be prepared in compliance with Regulation S-X of the Securities Act of
1933, as amended, or include adjustments for purchase accounting.

 

6.                                      Subject in all respects to the
Conditionality Provision, all documents and instruments required to create and
perfect the Administrative Agent’s first priority security interest in the
Collateral shall have been executed and delivered and, if applicable, be in
proper form for filing.

 

7.                                      The Initial Lenders shall have received
at least 3 business days prior to the Closing Date, all documentation and other
information about the Borrower and the Guarantors as has been reasonably
requested in writing at least 10 days prior to the Closing Date by such Initial
Lenders that they reasonably determine is required by regulatory authorities
under applicable “know your customer” and anti-money laundering rules and
regulations, including without limitation the PATRIOT Act.

 

8.                                      All fees required to be paid on the
Closing Date pursuant to the Term Sheet and Fee Letter and reasonable
out-of-pocket expenses required to be paid on the Closing Date pursuant to the
Commitment Letter, to the extent invoiced at least two (2) business days prior
to the Closing Date (or such later date as the Borrower may reasonably agree)
shall, upon the initial borrowing under the Bank Facilities, have been paid
(which amounts may be offset against the proceeds of the Bank Facilities).

 

9.                                      The Initial Lenders shall have had a
period of no less than 20 consecutive calendar days (the “Marketing Period” to
syndicate the Bank Facilities following the receipt of the historical financial
statements required under paragraph 4 above and pro forma financial statements
required under paragraph 5 above, in each case, as of the day of the
commencement of the Marketing Period, and the Information Memorandum; provided
that (w) such 20 day period shall not be required to be consecutive to the
extent it would include July 4, 2013 through and including July 7, 2013 (which
dates shall not count for purposes of the 20 day period),  (x) if such
consecutive day period has not ended prior to August 23, 2013, then it will not
commence until September 3, 2013, (y) such 20 day period shall not be required
to be consecutive to the extent it would include November 28, 2013 through and
including December 1, 2013 (which dates shall not count for purposes of the 20
day period) and (z) if such 20 day period has not ended on or prior to December
20, 2013, then it will not commence until January 6, 2014.  It is hereby agreed
that the Borrower may notify the Lead Arrangers in writing that the Borrower
reasonably believes that it has delivered the Information Memorandum and
financial statements required for the commencement of the Marketing Period and
that such Marketing Period has therefore commenced, and any such delivery of
written notice shall be deemed to be conclusive evidence of the commencement of
the Marketing Period unless the Lead Arrangers object in written detail within 3
business days of receipt of such notice.

 

C-3

--------------------------------------------------------------------------------


 

ANNEX I to

EXHIBIT C

 

SOLVENCY CERTIFICATE

 

To the Administrative Agent and each of the Lenders party to the Credit
Agreement referred to below:

 

I, the undersigned chief financial officer of           , a           
           ( “Holdings”), in that capacity only and not in my individual
capacity (and without personal liability), do hereby certify as of the date
hereof, and based upon facts and circumstances as they exist as of the date
hereof (and disclaiming any responsibility for changes in such facts and
circumstances after the date hereof), that:

 

1.                                      This certificate is furnished to the
Administrative Agent and the Lenders pursuant to Section      of the Credit
Agreement, dated as of                         , among                    (the
“Credit Agreement”).  Unless otherwise defined herein, capitalized terms used in
this certificate shall have the meanings set forth in the Credit Agreement.

 

2.                                      For purposes of this certificate, the
terms below shall have the following definitions:

 

(a)                                 “Fair Value”

 

The amount at which the assets (both tangible and intangible), in their
entirety, of Holdings and its Subsidiaries taken as a whole and after giving
effect to the consummation of the Transactions would change hands between a
willing buyer and a willing seller, within a commercially reasonable period of
time, each having reasonable knowledge of the relevant facts, with neither being
under any compulsion to act.

 

(b)                                 “Present Fair Salable Value”

 

The amount that could be obtained by an independent willing seller from an
independent willing buyer if the assets of Holdings and its Subsidiaries taken
as a whole and after giving effect to the consummation of the Transactions are
sold with reasonable promptness in an arm’s-length transaction under present
conditions for the sale of comparable business enterprises insofar as such
conditions can be reasonably evaluated.

 

(c)                                  “Liabilities”

 

The recorded liabilities (including contingent liabilities that would be
recorded in accordance with GAAP) of Holdings and its Subsidiaries taken as a
whole, as of the date hereof after giving effect to the consummation of the
Transactions, determined in accordance with GAAP consistently applied.

 

C-4

--------------------------------------------------------------------------------


 

(d)                                 “Will be able to pay their Liabilities as
they mature”

 

For the period from the date hereof through the Maturity Date, Holdings and its
Subsidiaries taken as a whole and after giving effect to the consummation of the
Transactions will have sufficient assets and cash flow to pay their Liabilities
as those Liabilities mature or (in the case of contingent Liabilities) otherwise
become payable, in light of business conducted or anticipated to be conducted by
Holdings and its Subsidiaries as reflected in the projected financial statements
and in light of the anticipated credit capacity.

 

(e)                                  “Do not have Unreasonably Small Capital”

 

Holdings and its Subsidiaries taken as a whole after consummation of the
Transactions is a going concern and has sufficient capital to reasonably ensure
that it will continue to be a going concern for the period from the date hereof
through the Maturity Date.  I understand that “unreasonably small capital”
depends upon the nature of the particular business or businesses conducted or to
be conducted, and I have reached my conclusion based on the needs and
anticipated needs for capital of the business conducted or anticipated to be
conducted by Holdings and its Subsidiaries as reflected in the projected
financial statements and in light of the anticipated credit capacity.

 

3.                                      For purposes of this certificate, I, or
officers of Holdings under my direction and supervision, have performed the
following procedures as of and for the periods set forth below.

 

(a)                                 I have reviewed the financial statements
(including the pro forma financial statements) referred to in Section      of
the Credit Agreement.

 

(b)                                 I have knowledge of and have reviewed to my
satisfaction the Credit Agreement.

 

(c)                                  As chief financial officer of Holdings, I
am familiar with the financial condition of Holdings and its Subsidiaries.

 

4.                                      Based on and subject to the foregoing, I
hereby certify on behalf of Holdings that after giving effect to the
consummation of the Transactions, it is my opinion that (i) the Fair Value of
the assets of Holdings and its Subsidiaries taken as a whole exceeds their
Liabilities, (ii) the Present Fair Salable Value of the assets of Holdings and
its Subsidiaries taken as a whole exceeds their Liabilities; (iii) Holdings and
its Subsidiaries taken as a whole do not have Unreasonably Small Capital; and
(iv) Holdings and its  Subsidiaries taken as a whole will be able to pay their
Liabilities as they mature.

 

* * *

 

C-5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Holdings has caused this certificate to be executed on its
behalf by chief financial officer as of the date first written above.

 

 

[]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

C-6

--------------------------------------------------------------------------------